                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 1 of 101




 1   Richard D. McCune (SBN 132124)
     rdm@mccunewright.com
 2   David C. Wright (SBN 177468)
     dcw@mccunewright.com
 3   Steven A. Haskins (SBN 238865)
     sah@mccunewright.com
 4   Mark I. Richards (SBN 321252)
     mir@mccunewright.com
 5   MCCUNE WRIGHT AREVALO, LLP
     3281 Guasti Road, Suite 100
 6   Ontario, California 91761
     Telephone: (909) 557-1250
 7   Facsimile: (909) 557-1275
 8   Counsel for Plaintiff and the Putative Class
 9
10                                 IN THE UNITED STATES DISTRICT COURT
11                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13
14   ZACHERY WILLIAMS individually, and on          Case No.
     behalf of all others similarly situated,
15                                                  CLASS ACTION COMPLAINT
                    Plaintiff,
16                                                     1. Violations of the Magnuson-Moss Warranty
            v.                                            Act, 15 U.S.C. § 2301, et seq.
17                                                     2. Violation of the California Consumer Legal
     TESLA, INC. and Does 1 through 10,                   Remedies Act, (Cal. Civ, Code § 1750, et
18   inclusive,                                           seq.)
                                                       3. Violation of California Unfair Competition
19                  Defendants.                           Law (Cal. Bus. & Prof. Code § 17200, et
                                                          seq.)
20                                                     4. Violation of California False Advertising
21                                                        Law (Cal. Bus. & Prof. Code § 17500, et
                                                          seq.)
22                                                     5. Breach of Express Warranty (Cal. Com.
                                                          Code § 2313)
23                                                     6. Breach of the Implied Warranty of
                                                          Merchantability (Cal. Com. Code § 2314)
24                                                     7. Breach of Common Law Warranty/Contract
                                                          (Under California Law)
25                                                     8. Fraudulent Concealment (Under California
                                                          Law)
26
                                                    DEMAND FOR JURY TRIAL
27
28

     Class Action Complaint
     Case No.
                  Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 2 of 101




 1                                                         TABLE OF CONTENTS
 2                                                                                                                                                   Page
 3   I      INTRODUCTION .......................................................................................................................... 1
 4   II     JURISDICTION AND VENUE ..................................................................................................... 2
 5   III    INTRADISTRICT ASSIGNMENT................................................................................................ 2
 6   IV     PARTIES ........................................................................................................................................ 2
 7   V      GENERAL ALLEGATIONS ......................................................................................................... 3
 8          A.         The Class Vehicles Suffer from a Dangerous Defect that Poses Danger to the Public ...... 3
 9                     1.         China’s Safety Recall of the Class Vehicles Indicates the Danger Posed by the
10                                Suspension Defect ................................................................................................... 5
11                     2.         Tesla False and Misleading Statements Regarding the Suspension Defect and
12                                the Safety of the Class Vehicles Poses a Danger to the Public ............................... 5
13          B.         Tesla’s Knowledge of the Suspension Defect .................................................................... 7
14          C.         Tesla’s Active Concealment of the Suspension Defect .................................................... 78
15                     1.         Tesla Used Technical Service Bulletins to Downplay the Defect ........................ 79
16                     2.         Tesla Concealed the Suspension Defect by Coercing Customers to Sign Non-
17                                Disclosure Agreements ......................................................................................... 80
18   VI     PLAINTIFF-SPECIFIC ALLEGATIONS ................................................................................... 80
19   VII    TOLLING OF STATUTES OF LIMITATIONS ......................................................................... 82
20   VIII   CLASS ALLEGATIONS ............................................................................................................. 83
21   IX     CAUSES OF ACTION ................................................................................................................. 85
22          A.         Claims Brought on Behalf of the Nationwide Class ......................................................... 85
23                                COUNT I: VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY
24                                           ACT........................................................................................................... 85
25          B.         Claims Brought on Behalf of the California Class ........................................................... 87
26                                COUNT II: VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
27                                           (“CLRA”) .................................................................................................. 87
28
                                                                              i
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 3 of 101




 1                                              TABLE OF CONTENTS ( cont.)
 2                                                                                                                                               Page
 3                             COUNT III: VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION
 4                                       LAW ......................................................................................................... 89
 5                             COUNT IV: VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW 91
 6                             COUNT V: BREACH OF IMPLIED WARRANTY .......................................... 92
 7                             COUNT VI: BREACH OF EXPRESS WARRANTY ........................................ 93
 8                             COUNT VII: BREACH OF CONTRACT/COMMON LAW WARRANTY .... 96
 9                             COUNT VIII: COMMON LAW FRAUDULENT CONCEALMENT .............. 97
10   X     PRAYER FOR RELIEF ............................................................................................................... 97
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         ii
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 4 of 101




 1                                         CLASS ACTION COMPLAINT
 2           Plaintiff ZACHERY WILLIAMS, an individual (“Plaintiff Williams”), on behalf of himself, a
 3   class of other similarly situated individuals, and the general public complains of and alleges the
 4   following causes of action against Defendant TESLA, INC. (“Tesla”) a Delaware Corporation; and
 5   DOES 1 through 50, inclusive, as follows:
 6                                            I       INTRODUCTION
 7                     This Complaint seeks damages against Tesla for breach of warranty and for unfair and
 8   deceptive acts and practices pertaining to its design and manufacture of all Tesla Model S and Model X
 9   with a production date between September 17, 2013, and October 15, 2018 (the “Class Vehicles”).
10                     The Class Vehicles suffer from one or more latent defects in their suspension system that
11   cause the front and rear suspension control arm assembly components to prematurely loosen, wear,
12   crack, and/or break (“the Suspension Defect”).
13                     As demonstrated herein, the Suspension Defect unreasonably increases the risk of crash
14   and threatens the health and safety of the drivers and passengers of the Class Vehicles. Moreover, the
15   Suspension Defect directly affects Plaintiff’s use, enjoyment, safety, and value of the Class Vehicles.
16   Numerous owners and lessees of the Class Vehicles have experienced the Suspension Defect already,
17   and Tesla is gambling with the lives and safety of hundreds of thousands of additional drivers and
18   passengers whose vehicles suspension parts at an imminent risk of failure.
19                     For years, Tesla actively concealed the information regarding Suspension Defect from its
20   customers and regulators, withholding its knowledge because once known, the Suspension Defect would
21   diminish the Class Vehicles’ intrinsic and resale value and cause owners to demand immediate and
22   costly repairs.
23                     On information and belief, Tesla has not only failed to disclose the existence of the
24   Suspension Defect to Plaintiff and the Class, it has taken active measures to conceal its knowledge by
25   misrepresenting the reasons that the affected suspension parts fail.
26                     As a direct and proximate result of Tesla’s unlawful and fraudulent concealment of the
27   Suspension Defect, Plaintiff and the Class members have suffered significant economic harm.
28   Moreover, because Tesla has refused to acknowledge and disclose the Suspension Defect to its

                                                            1
     Class Action Complaint
     Case No.
                  Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 5 of 101




 1   customers, many Class Vehicle owners are at a continued unreasonable risk of suffering serious bodily
 2   injury or death.
 3                       For the forgoing reasons, Plaintiff, on behalf of the putative Class, brings this class action
 4   against Tesla for monetary damages and equitable relief.
 5                                        II      JURISDICTION AND VENUE
 6                       This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act, 28
 7   U.S.C. § 1332(d). The aggregated claims of the individual class members exceed the sum or value of
 8   $5,000,000, exclusive of interest and costs; there are more than 100 putative class members defined
 9   below; and there are numerous members of the proposed class who are citizens of a state different from
10   Tesla.
11                       This Court has personal jurisdiction over Defendant Tesla because its corporate
12   headquarters and primary manufacturing facility are located in California, it conducts substantial
13   business in this District, and because a substantial part of the acts and omissions complained of occurred
14   in this District.
15                       Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391 (a)
16   and (b) because a substantial part of the events, acts and omissions giving rise to these claims occurred
17   in the Northern District of California.
18                                      III     INTRADISTRICT ASSIGNMENT
19                       Pursuant to Local Rule 3-5(b) and (d), assignment to the Oakland Division is proper,
20   because a substantial part of the events or omissions giving rise to the claims occurred in this division.
21                                                    IV      PARTIES
22                       Plaintiff Zachery Williams is a resident of Alameda, California. On or about August 20,
23   2019, Plaintiff Williams purchased a pre-owned 2016 Model S directly from Tesla online. On August
24   31, 2019, Plaintiff completed his purchased of the vehicle and took delivery of it. At the time Plaintiff
25   took delivery of the vehicle, it had 54,492 miles on the odometer and was covered by Tesla’s 2
26   year/100,000 mile Used Vehicle Limited Warranty.
27                       Defendant Tesla, Inc., is a Delaware corporation with its headquarters located at 3500
28   Deer Creek Road, Palo Alto, California, 94304.

                                                               2
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 6 of 101




 1                                     V       GENERAL ALLEGATIONS
 2   A.     The Class Vehicles Suffer from a Dangerous Defect that Poses Danger to the Public
 3                  The Class Vehicles suffer from a dangerous Suspension Defect that can manifest without
 4   warning and cause the sudden and unexpected loss of steering control. When the Suspension Defect
 5   manifests, the rear or front control arms can separate from the steering knuckle and cause excessive
 6   negative camber1 in the suspension. In less technical terms: The Suspension Defect causes the parts that
 7   connect the wheels to the Class Vehicles to detach, causing the affected wheel to fold inwards. In severe
 8   cases, putative Class members have reported that manifestation of the Suspension Defect caused the
 9   affected wheel of their vehicles to completely detach.
10                  On information and belief, the components making up the front and rear suspension
11   control arm assemblies in the Tesla Model S and Model X are identical. Therefore, the Suspension
12   Defect equally affects all of the Class Vehicles.
13                  On further information and belief, the control arm assembly parts subject to failure
14   include the front upper and lower control arms, front suspension aft-link, front suspension fore link, rear
15   suspension upper link assembly, and rear suspension lower control arm assembly (illustrated below).
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26
27   1
       “Camber” is the angle of the vehicle’s wheel, measured in degrees, when viewed from the front of the
28   vehicle. If the top of the wheel is leaning out from the center of the car, the camber is positive; if it leans
     in, the camber is negative.
                                                           3
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 7 of 101




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                 On October 22, 2020, the China State Administration for Market Regulation (“SAMR”)
23   announced that due to the Suspension Defect, Tesla would recall approximately 40,000 Class Vehicles
24   exported to China and produced at Tesla’s plant in Fremont, California, between September 13, 2013
25   and October 15, 2018.
26
27
28

                                                       4
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 8 of 101




 1          1.      China’s Safety Recall of the Class Vehicles Indicates the Danger Posed by the
 2                  Suspension Defect
 3                  In a press release, SAMR detailed its findings from the agency’s investigation of the
 4   Suspension Defect, stating inter alia:
 5                  When some of vehicles within the scope of the recall are subjected to a
                    large external impact, the ball studs of the rear connecting rod of the front
 6                  suspension will have initial cracks. The cracks may extend and cause the
                    ball studs to break when the vehicle continues to be used. In extreme
 7                  cases, the ball-end cone seat may come out of the steering knuckle,
                    affecting the control of the vehicle, increasing the risk of accidents, and
 8                  posing safety risks.
 9                  ...
10                  When some vehicles within the scope of this recall are subjected to a large
                    external impact, the upper connecting rod of the rear suspension may be
11                  deformed. When the vehicle is continued to be used, the component will
                    be further weakened. In extreme cases, it may break and affect the control
12                  of the vehicle. Increase the risk of accidents, and there are hidden safety
                    hazards.
13
14   (Ex. 1, China SAMR Statement on Tesla Suspension Recall.)
15                  In the United States, Tesla took a different stance, blaming the suspension problems cited
16   in SAMR’s press release on “driver abuse.” Writing to NHTSA, Tesla’s corporate counsel contended
17   that “driver usage and expectation for damageability is uniquely severe in the China market. If the
18   customer inputs an abuse load (e.g., curb impact, severe pothole strike, etc.), then the parts may be
19   damaged, leading either to immediate failure or delayed failure from the compounding effects of the
20   initial abuse and subsequent load input.”
21                  Tesla’s willingness to blame drivers for the Suspension Defect is not surprising, however,
22   given that, based on information and belief, Tesla has been instructing its service center technicians to
23   conclude that snapped suspension arms are indicative of driver abuse, not a defect.
24          2.      Tesla False and Misleading Statements Regarding the Suspension Defect and the
25                  Safety of the Class Vehicles Poses a Danger to the Public
26                  But as one writer put it—the Suspension Defect is not Tesla’s crime; it is the coverup.
27   And Tesla did not stop at blaming drivers in private for the failed suspension components on their
28   Class; it has gone on the offensive. Tesla and its executives have made numerous misleading online

                                                          5
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 9 of 101




 1   statements to the general public in an attempt to convince them that the Class Vehicles are safe and are
 2   not plagued by the Suspension Defect.
 3                  In a June 9, 2016 blog post published to its website,” Tesla argued that a particular
 4   customer’s complaint of suspension failure—one that received widespread media attention—was
 5   “highly unusual” and that the failure had resulted from “abnormal rust.” (Ex. 2, Tesla Blog Post, dated
 6   June 9, 2016.) But meanwhile, Tesla had also already acknowledged in a 2015 Technical Service
 7   Bulletin (discussed infra) that the front and lower rear control arm assemblies on certain 2013 and model
 8   2014 Model S vehicles might crack and instructed its service centers to replace the failed components
 9   with “updated parts.” Tesla motivations for taking conflicting positions on the Suspension Defect
10   becomes apparent after considering the mediums of communication used to communicate its messages.
11   With the 2016 public blog post, Tesla was surely attempting to fight a public relations battle to keep
12   consumers and the public in the dark about the Suspension Defect, but through its 2015 Technical
13   Service Bulletin, it was attempting to appease customers that had complained of the Suspension Defect
14   to service center advisers.
15                  Tesla misleading statements and denial of the Suspension Defect poses a great danger to
16   the public, especially because of its public fandom. Tesla’s vehicles have been so groundbreaking that
17   many consumers consider Tesla as a technology company rather than a car company. And there is no
18   denying that this has gained the company a cultlike public following. Needless to say, when Tesla and
19   its executives have something to say, they have a large microphone to communicate their message
20   directly to the public. As example, Elon Musk, the company’s CEO has drawn 41 million followers to
21   his personal Twitter page. By comparison, Jim Fairly, the CEO of Ford Motor Company—the sixth
22   largest auto manufacturer in the world by sales volume—currently has 5,559 followers on Twitter.
23                  But despite Tesla and its executive’s stardom, the reality is that Tesla is that Tesla is a car
24   company. It puts thousands of Class Vehicles on the road, all of which are regulated by safety standards
25   and laws that require Tesla to inform the public—not only its current customers—of safety defects in
26   those vehicles. Tesla’s misleading public statements and denial of the Suspension Defect directly
27   undermines its duties to public and must be remedied.
28

                                                           6
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 10 of 101




 1   B.     Tesla’s Knowledge of the Suspension Defect
 2                  At the time Plaintiff and the Class members purchased their Class Vehicles, Tesla had
 3   significant and longstanding knowledge of the Suspension Defect through records of customer
 4   complaints dealer repair records, records from NHSTA, warranty and post-warranty claims, internal pre-
 5   sale durability testing, and other various sources. Indeed, unlike traditional car manufactures, Tesla sells
 6   its vehicles directly to consumers rather than through a network of third-party authorized dealers. Thus,
 7   more than any other automotive manufacturer, Tesla can, and does, vigorously monitor and control data
 8   reflecting the replacement rate of parts on its vehicles, customer complaints, and warranty and post-
 9   warranty claims. In the past, Tesla has bragged about its level of exclusive knowledge over said
10   information, in a 2016 blog post stating:
11                  Since we own all of our service centers, and we are aware of every
                    incident that happens with our customer cars and we are aware of every
12                  part that gets replaced. Whenever there is even a potential issue with one
                    of those parts, we fully investigate.
13
14   (Ex. 3, Tesla Letter to NHTSA Re: China Recall.)
15                  While some of these sources of information are internal records within Tesla’s exclusive
16   control, a reasonable inference can be drawn from publicly available facts that Tesla knew of the
17   Suspension Defect.2
18                  One of the most important sources of field data regarding this issue is the National
19   Highway Traffic Safety Administration’s Consumer Complaint Database. This publicly available
20   database contains all motor vehicle-related consumer complaints submitted to NHTSA since January
21   2000. Consumers submit what is called a “Vehicle Owner Questionnaire,” in which they are asked to
22   provide information including the make, model, and model year of the vehicle, the approximate incident
23   date, the mileage at which the incident occurred, whether the incident involved a crash or a fire, whether
24
25   2
      Tesla, unlike traditional car manufactures sells its vehicles directly to consumers rather through a
26   network of third-party authorized dealers. Thus, more than any other auto manufacturer, Tesla is able to
     vigorously monitor and control the data reflecting the rate of replacement of parts of its vehicles,
27   customer complaints, and warranty claims. Tesla has in fact bragged about its level and knowledge over
28   such information, stating in a 2016 blog post: “[s]ince we own all of our service centers, and we are
     aware of every part that gets replaced.” (See Ex. 2.)
                                                           7
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 11 of 101




 1   any persons were injured or killed in the incident, the speed of the vehicle at the time of the incident, and
 2   a description of the incident along with a description of the vehicle components the complainant
 3   believes were involved in the incident. The majority of consumer complaints are submitted online at
 4   www.safercar.gov, where consumers can input this information directly into the database through their
 5   computer. They can also submit complaints by telephone through the Auto Safety Hotline, through
 6   submitting a paper Vehicle Owner Questionnaire form, and by submitting consumer letters to NHTSA
 7   by mail. This information is then entered into NHTSA’s ARTEMIS database where it can be searched
 8   and reviewed by the general public and vehicle manufacturers alike, by make, model, model year, and
 9   component. NHTSA promotes this database as a valuable consumer information tool.
10                  Class Vehicle owners and lessees have made numerous complaints to NHTSA reporting
11   having experienced the manifestation of the Suspension Defect while driving their vehicles.
12                  From June 21, 2016 to the present, NHTSA has received 77 complaints relating to the
13   Suspension Defect in its Model S and Model X vehicles (59 complaints relating to the Model S and 18
14   complaints relating to the Model X).
15                  The following are the consumer complaints submitted to NHTSA relating to claims of
16   Suspension Defect the Class Vehicles: 3
17
18   August 27, 2020 NHTSA ID NUMBER: 11351645
     Components: SUSPENSION
19   NHTSA ID Number: 11351645
20   Incident Date November 24, 2019
21   Consumer Location MORGAN HILL, CA
22   Vehicle Identification Number 5YJXCDE27GF****
23
24   Summary of Complaint

25   CRASHNo

26   FIRENo

27
     3
28    The following complaints are reproduced as they appear on the NHTSA website. Any typographical
     errors are attributable to the original author of the complaint.
                                                            8
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 12 of 101




 1   INJURIES0
 2   DEATHS0
     THE CAR FRONT SUSPENSION RATTLE A LOT WHEN ACCELERATING. THIS WAS
 3   BROUGHT TO TESLA'S ATTENTION BUT AT THE TIME, THEY DID NOT HAVE A
 4   PERMANENT FIX FOR IT. THIS WAS DATED BACK BEFORE THE VEHICLE LOST
     WARRANTY.
 5
     1 Affected Product
 6   Vehicle
 7
     MAKE                           MODEL                     YEAR
 8
 9
10   TESLA                          MODEL X                   2016

11
12
13   August 7, 2020 NHTSA ID NUMBER: 11343953
     Components: SUSPENSION
14   NHTSA ID Number: 11343953
15   Incident Date August 4, 2020
16   Consumer Location AUBURN, AL
17   Vehicle Identification Number 5YJXCBE21GF****
18
19   Summary of Complaint

20   CRASHNo

21   FIRENo

22   INJURIES0

23   DEATHS0
     CLUNK SOUND FROM FRONT WHEELS AT LOW SPEEDS. . TESLA. SAYS IT IS THE UPPER
24   SUSPENSION ARMS - ABSURD FOR A CAR WITH 25K ON IT AND NOT OFF-ROAD
25   ALSO TESLA BLAINS THE PARTS FOR THE RECALL ARE NOT AVAILABLE WITH NO
26   ESTIMATION OF THE REPAIR TO BE DONE FOR THE OPEN RECALL

27   1 Affected Product
     Vehicle
28

                                                9
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 13 of 101




 1
     MAKE                            MODEL                    YEAR
 2
 3
 4   TESLA                           MODEL X                  2016

 5
 6
 7   July 24, 2020 NHTSA ID NUMBER: 11341375
     Components: SUSPENSION
 8
     NHTSA ID Number: 11341375
 9   Incident Date October 1, 2019
10   Consumer Location MORGAN HILL, CA
11   Vehicle Identification Number 5YJXCDE27GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     THERE IS MAJOR RATTLING THAT HAPPENS IN THE FRONT SUSPENSION AND WHEN
18   NOTIFIED THIS TO TESLA, THEY MENTIONED THAT THEY DO NOT HAVE A PERMANENT
     FIX FOR IT YET. THEY HAVE REPLACED THE UPPER CONTROL ARM IN THE PAST BUT
19
     THE PROBLEM SEEMS TO COME BACK.
20   1 Affected Product
21   Vehicle

22
     MAKE                            MODEL                    YEAR
23
24
     TESLA                           MODEL X                  2016
25
26
27
28   July 10, 2020 NHTSA ID NUMBER: 11338564

                                               10
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 14 of 101




 1   Components: SUSPENSION
     NHTSA ID Number: 11338564
 2
     Incident Date June 4, 2020
 3
     Consumer Location CHALFONT, PA
 4
     Vehicle Identification Number 5YJXCBE28GF****
 5
 6
     Summary of Complaint
 7
     CRASHNo
 8   FIRENo
 9   INJURIES0
10   DEATHS0
11   UPPER CONTROL ARM BECOMES ISSUE PREMATURELY. THE ISSUE NEEDS TO BE
     LOOKED AT. I HAD TO REPLACE BOTH OF MY UPPER CONTROL ARM SO FAR. TALKING
12   TO MECHANIC, IT WAS THE DESIGN AND MATERIAL CHOICE FOR THIS PART THAT
     SEEMS TO BE AN ISSUE. THE CONTROL ARM CAN BREAK DURING HIGHWAY SPEED
13   POTHOLE.
14   1 Affected Product
15   Vehicle

16
     MAKE                          MODEL                      YEAR
17
18
     TESLA                         MODEL X                    2016
19
20
21
22   July 1, 2020 NHTSA ID NUMBER: 11337081
     Components: STRUCTURE, SUSPENSION, UNKNOWN OR OTHER
23   NHTSA ID Number: 11337081
24   Incident Date June 29, 2020
25   Consumer Location FLUSHING, NY
26   Vehicle Identification Number 5YJXCBE41GF****
27
28   Summary of Complaint

                                               11
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 15 of 101




 1   CRASHNo
 2   FIRENo
 3   INJURIES0

 4   DEATHS0
     MY CAR HAD A BOLT BRAKE FROM ITS THREAD. THEY TOLD ME IT WAS A CRITICAL
 5   BOLT THAT WAS MARKED WITH PAINT. THIS BOLT IS TO KEEP THE SUBFRAME
     ATTACHED SECURELY TO THE FRAME.
 6
     1 Affected Product
 7
     Vehicle
 8
 9   MAKE                        MODEL                        YEAR

10
11   TESLA                       MODEL X                      2016
12
13
14
     May 4, 2020 NHTSA ID NUMBER: 11323290
15   Components: STEERING, SUSPENSION
     NHTSA ID Number: 11323290
16
     Incident Date May 1, 2020
17
     Consumer Location SANTA CLARITA, CA
18
     Vehicle Identification Number 5YJXCBE21GF****
19
20   Summary of Complaint
21   CRASHNo
22   FIRENo
23   INJURIES0
24   DEATHS0
25   WHILE REVERSING INTO MY DRIVEWAY, WE HEARD A LOUD BANG SOUND AS IF I RAN
     OVER SOMETHING, I STOPPED THE CAR TO MAKE SURE I DIDN'T RUN OVER ANYTHING,
26   WHICH I DIDN'T. I PUT THE CAR BACK IN REVERSE AND CAN HEAR BIG SCRAPING
     SOUND, IT WAS THE TIRE HITTING WHEEL WELL. AFTER FURTHER INSPECTION, I
27   FOUND THE RIGHT FORE LINK WAS COMPLETELY OFF THE JOINT AND HANGING
28   THERE.

                                               12
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 16 of 101




 1   1 Affected Product
     Vehicle
 2
 3   MAKE                         MODEL                       YEAR
 4
 5
     TESLA                        MODEL X                     2016
 6
 7
 8
     February 12, 2020 NHTSA ID NUMBER: 11308876
 9   Components: SUSPENSION
10   NHTSA ID Number: 11308876

11   Incident Date December 15, 2019

12   Consumer Location VESTAL, NY

13   Vehicle Identification Number 5YJXCBE24GF****

14
     Summary of Complaint
15
     CRASHNo
16
     FIRENo
17
     INJURIES0
18
     DEATHS0
19   FRONT RIGHT AIR SUSPENSION FAILED IN 3 1/5 YEARS. I WAS ADVISED TO CHANGE
     BOTH FRONT SUSPENSION AND THE AIR PUMP AT SAME TIME. THE REPAIR COST WAS
20   $3395.25.
21   1 Affected Product
22   Vehicle

23
     MAKE                         MODEL                       YEAR
24
25
     TESLA                        MODEL X                     2016
26
27
28

                                               13
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 17 of 101




 1   December 16, 2019 NHTSA ID NUMBER: 11289356
     Components: STEERING, SUSPENSION
 2   NHTSA ID Number: 11289356
 3   Incident Date December 14, 2019
 4   Consumer Location PLEASANTON, CA
 5   Vehicle Identification Number 5YJXCBE27GF****
 6
 7   Summary of Complaint

 8   CRASHNo

 9   FIRENo

10   INJURIES0

11   DEATHS0
     WAS DRIVING AT 19 MPH IN CITY STREET AND HAD TO MAKE A PANIC STOP DUE TO A
12   CAR ABOUT TO CUT ME OFF. HEARD A LOUD BANG. I GOT OUT OF THE CAR AND THE
     DRIVER SIDE FRONT WHEEL IS DISPLACED. FURTHER INVESTIGATION I CAN SEE THE
13   LOWER DRIVER SIDE CONTROL ARM HAD BROKEN . CAR WAS NOT DRIVABLE
14   WITHOUT A LOUD CRUNCHING SOUND. I HAD IT TOWED TO THE TESLA SERVICE
     CENTER.
15
     1 Affected Product
16   Vehicle
17
     MAKE                          MODEL                      YEAR
18
19
20   TESLA                         MODEL X                    2016

21
22
23   September 12, 2019 NHTSA ID NUMBER: 11255176
     Components: STEERING, SUSPENSION
24   NHTSA ID Number: 11255176
25   Incident Date September 9, 2019
26   Consumer Location EL MONTE, CA
27   Vehicle Identification Number 5YJXCBE41GF****
28

                                               14
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 18 of 101




 1   Summary of Complaint
 2   CRASHNo
 3   FIRENo

 4   INJURIES0

 5   DEATHS0
     LEFT FRONT SUSPENSION FORE LINK CRACKED AND FELL OFF. VEHICLE WAS ONLY
 6   BACKING UP OUT OF GARAGE AND STEERING WHEEL WAS TURNED TO THE LEFT
     WHEN A LOUD CRACK WAS HEARD FROM UNDER THE VEHICLE. THE BACK UP SPEED
 7
     WAS ONLY 1-2 MPH. LUCKILY, I WAS STILL IN MY DRIVEWAY TAKING MY KIDS TO
 8   SCHOOL. I CAN'T IMAGINE WHAT THE OUTCOME WOULD HAVE BEEN IF IT BROKEN 5
     MINUTES LATER ON THE HIGHWAY WITH THE KIDS INSIDE THE CAR.
 9
     1 Affected Product
10   Vehicle
11
     MAKE                           MODEL                     YEAR
12
13
14   TESLA                          MODEL X                   2016
15
16
17   August 13, 2019 NHTSA ID NUMBER: 11243782
18   Components: STEERING, SUSPENSION
     NHTSA ID Number: 11243782
19
     Incident Date August 8, 2019
20
     Consumer Location SCOTTSDALE, AZ
21   Vehicle Identification Number 5YJXCAE28GF****
22
23   Summary of Complaint
24   CRASHNo
25   FIRENo
26   INJURIES0
27   DEATHS0

28

                                               15
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 19 of 101




 1   THE CONTROL ARM BROKE WHILE BACKING OUT OF PARKING SPACE. I DID NOT RUN
     OVER ANYTHING WHEN IT HAPPENED. WHEN I PULLED BACK FORWARD THE FRONT
 2   END LIFTED UP. I HATE TO THINK WHAT COULD HAVE HAPPENED AT HIGH SPEED,
 3   1 Affected Product
 4   Vehicle

 5
     MAKE                        MODEL                        YEAR
 6
 7
     TESLA                       MODEL X                      2016
 8
 9
10
11   May 6, 2019 NHTSA ID NUMBER: 11205681
     Components: SUSPENSION
12   NHTSA ID Number: 11205681
13   Incident Date May 1, 2019
14   Consumer Location ASHBURN, VA
15   Vehicle Identification Number 5YJXCAE43GF****
16
17   Summary of Complaint
     CRASHNo
18
     FIRENo
19
     INJURIES0
20
     DEATHS0
21   CONTROL ARM DISCONNECTED WHILE BACKING OUT OF GARAGE. THERE APPEAR TO
22   BE AT LEAST 5 OTHER RELATED COMPLAINTS. IF THIS HAD HAPPENED AT HIGH
     SPEED, THE CAR WOULD HAVE BEEN TOTALED.
23
     1 Affected Product
24   Vehicle
25
26
27
28

                                               16
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 20 of 101




 1
     MAKE                           MODEL                     YEAR
 2
 3
 4   TESLA                          MODEL X                   2016

 5
 6
 7   April 18, 2019 NHTSA ID NUMBER: 11197184
     Components: SUSPENSION, WHEELS
 8
     NHTSA ID Number: 11197184
 9   Incident Date April 17, 2019
10   Consumer Location DULUTH, GA
11   Vehicle Identification Number 5YJXCAE26GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     FRONT RIGHT SIDE (PASSENGER) WHEEL DISLODGED FROM SUSPENSION ARM.IT
18   HAPPENED WHILE I WAS REVERSING FROM A PARKING.
19   1 Affected Product
     Vehicle
20
21   MAKE                           MODEL                     YEAR
22
23
     TESLA                          MODEL X                   2016
24
25
26
     April 4, 2017 NHTSA ID NUMBER: 10970607
27
     Components: SUSPENSION, UNKNOWN OR OTHER
28   NHTSA ID Number: 10970607

                                                17
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 21 of 101




 1   Incident Date April 1, 2017
 2   Consumer Location YORKTOWN HEIGHTS, NY
 3   Vehicle Identification Number 5YJXCAE43GF****

 4
     Summary of Complaint
 5
     CRASHNo
 6
     FIRENo
 7
     INJURIES0
 8
     DEATHS0
 9   I WAS DRIVING MY MODEL X P90D ON A LOCAL STREET 2 DAYS AGO. WHEN I MADE A
10   V-SHAPED RIGHT TURN AT THE SLOW SPEED OF 5 TO 10 MI/H, I HIT A VERY SMALL
     POTHOLE AND HEARD A BANG. THERE WAS NO VIBRATION AT ALL, SO I DIDN'T PAY
11   ATTENTION AT THE TIME.
12   THE CAR WAS DRIVING PERFECTLY NORMAL FOR THE REST OF THAT DAY. I DROVE
13   ANOTHER 40 MILES OR SO, INCLUDING 20 MILES ON THE HIGHWAY WITH 60+ MI/H
     SPEED.
14
     THE ISSUE CAME UP THE NEXT DAY WHEN I WAS PULLING MY CAR OUT OF THE
15
     GARAGE. I HEARD ANOTHER BANG WHEN THE CAR WAS BACKING, AND MY STEERING
16   BECAME STIFF. THE CAR WOULDN'T MOVE ANYMORE. THEN THE "SUSPENSION NEEDS
     SERVICE" WARNING CAME OUT THE INSTRUMENT PANEL. I CAME OUT AND CHECK
17   THE CAR, FOUND OUT THAT THE ENTIRE FRONT WHEEL SNAPPED OFF!
18
     I'M GLAD THAT IT ONLY HAPPENED TO ME AT MY GARAGE BUT NOT ON THE
19   HIGHWAY.

20   1 Affected Product
     Vehicle
21
22   MAKE                          MODEL                      YEAR
23
24
     TESLA                         MODEL X                    2016
25
26
27
     January 27, 2017 NHTSA ID NUMBER: 10947973
28   Components: WHEELS, SUSPENSION
                                               18
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 22 of 101




 1   NHTSA ID Number: 10947973
 2   Incident Date January 27, 2017
 3   Consumer Location SAN FRANCISCO, CA

 4   Vehicle Identification Number 5YJXCBE29GF****

 5
     Summary of Complaint
 6
     CRASHNo
 7
     FIRENo
 8
     INJURIES0
 9
     DEATHS0
10   TL* THE CONTACT OWNS A 2016 TESLA MODEL X. WHILE DRIVING INTO THE GARAGE,
11   THE REAR DRIVER SIDE WHEEL DETACHED FROM THE VEHICLE. THE VEHICLE WAS
     NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS MADE AWARE OF THE
12   FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 1,118.
13   1 Affected Product
     Vehicle
14
15   MAKE                             MODEL                   YEAR
16
17
     TESLA                            MODEL X                 2016
18
19
20
     January 17, 2017 NHTSA ID NUMBER: 10945692
21   Components: SUSPENSION, WHEELS
22   NHTSA ID Number: 10945692

23   Incident Date January 2, 2017

24   Consumer Location RANCHO SANTA FE, CA

25   Vehicle Identification Number 5YJXCAE20GF****

26
     Summary of Complaint
27
     CRASHNo
28

                                                19
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 23 of 101




 1   FIRENo
 2   INJURIES0
 3   DEATHS0
     WHILE DRIVING ON THE SECOND FLOOR OF A PARKING GARAGE AT THE LOCAL MALL
 4   WITH THE ENTIRE FAMILY IN THE MODEL X (2 ADULTS & 3 KIDS) TO SEE A FAMILY
 5   MOVIE, THE REAR DRIVER SIDE WHEEL "FELL-OFF" (SEE ATTACHED PHOTO'S).

 6   IT APPEARS AS THOUGH THE CONTROL ARM DISENGAGED FROM THE CHASSIS OF THE
     CAR VIS-A-VIS A MISSING BOLT OR PIN. THE VEHICLE IS BRAND-NEW (I.E., LESS THAN
 7   1,000 MI), PURCHASED DIRECTLY FROM TESLA, IS DRIVEN BY A MOTHER OF THREE,
 8   AND IS ACCIDENT FREE. THE CAR HAS NOT BEEN SUBJECT TO ANY EXTREME WEAR
     AND TEAR OR OFF-ROAD DRIVING CONDITIONS.
 9
     TESLA SERVICE MANAGER IS FAMILIAR WITH VEHICLE AS IT HAS BEEN RECENTLY
10   SERVICED FOR DOOR/WINDOW ISSUES - NO FRAME OR WHEEL ISSUES PRIOR TO THE
11   INCIDENT.

12   THE VEHICLE WAS IN MOTION, HOWEVER AS MENTIONED, WE WERE DRIVING IN A
     CROWDED PARKING GARAGE DURING HOLIDAY SEASON.
13
14   TESLA ROAD-SIDE SERVICE WAS EXTREMELY HELPFUL AND ARRANGED TO HAVE THE
     CAR TOWED TO THE LOCAL SERVICE CENTER - THE CAR WAS OBVIOUSLY NOT
15   DRIVABLE. TOW TRUCK DRIVER HAD MENTIONED HE HAD NEVER WITNESSED
     ANYTHING LIKE WHAT HE HAD SEEN WITH OUR VEHICLE. MOREOVER, HE DID
16
     EXPRESS TO US THAT WE WERE VERY LUCKY THAT THE WHEEL HADN'T DISENGAGED
17   FROM THE VEHICLE WHILE WE WERE DRIVING AT A HIGH SPEED (E.G., ON THE
     HIGHWAY).
18
     THE MODEL X HAS BEEN AT THE TESLA SERVICE CENTER FOR CLOSE TO 3 WEEKS AND
19
     DESPITE OUR INQUIRIES, WE HAVE NOT BEEN EXPRESSLY TOLD WHAT CAUSED THE
20   INCIDENT OR WHETHER OR NOT THE ISSUE IS A MORE SERIOUS/SYSTEMIC PROBLEM
     WITH THE VEHICLE OR TESLA QUALITY CONTROL. CONSEQUENTLY, MY WIFE IS
21   CONCERNED FOR THE WELL BEING OF THE OTHER MOTHERS/FAMILIES SHE
22   ROUTINELY SEE'S DRIVING THE MODEL X IN AND AROUND OUR NEIGHBORHOOD.
     SHOULD A WHEEL DISENGAGE FROM THE CAR AT A HIGH SPEED, THE OUTCOME IS
23   LIKELY TO BE MUCH DIFFERENT AND MUCH LESS FAVORABLE. *TR
24   1 Affected Product
     Vehicle
25
26
27
28

                                              20
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 24 of 101




 1
     MAKE                             MODEL                   YEAR
 2
 3
 4   TESLA                            MODEL X                 2016

 5
 6
 7   January 27, 2017 NHTSA ID NUMBER: 10947973
     Components: WHEELS, SUSPENSION
 8
     NHTSA ID Number: 10947973
 9   Incident Date January 27, 2017
10   Consumer Location SAN FRANCISCO, CA
11   Vehicle Identification Number 5YJXCBE29GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     TL* THE CONTACT OWNS A 2016 TESLA MODEL X. WHILE DRIVING INTO THE GARAGE,
18   THE REAR DRIVER SIDE WHEEL DETACHED FROM THE VEHICLE. THE VEHICLE WAS
     NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS MADE AWARE OF THE
19
     FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 1,118.
20   1 Affected Product
21   Vehicle

22
     MAKE                             MODEL                   YEAR
23
24
     TESLA                            MODEL X                 2016
25
26
27
28   May 15, 2020 NHTSA ID NUMBER: 11324722

                                                21
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 25 of 101




 1   Components: SUSPENSION
     NHTSA ID Number: 11324722
 2
     Incident Date March 1, 2020
 3
     Consumer Location SAN FRANCISCO, CA
 4
     Vehicle Identification Number 5YJXCDE40HF****
 5
 6
     Summary of Complaint
 7
     CRASHNo
 8   FIRENo
 9   INJURIES0
10   DEATHS0
11   I BELIEVE TESLA HAS DESIGNED AND INSTALLED DEFECTIVE UPPER CONTROL ARM,
     JOINTS, AND BUSHINGS THAT DO NOT SUPPORT THE WEIGHT OF THE VEHICLE. I HAVE
12   EXPERIENCED A SLIGHT GLIDING OF VEHICLE IN ADDITION TO CREAKY AND CLANGY
     SOUNDS EMITTING FROM THE FRONT SUSPENSION. THE GLIDING OCCURS DURING 30-
13   45 MPH, AND THE NOISES OCCUR AT SLOW SPEEDS. MY VEHICLE CURRENTLY HAS 22K
14   MILES ON IT AND HAVE BEEN DRIVEN UNDER NORMAL CONDITIONS. *TR

15   1 Affected Product
     Vehicle
16
17   MAKE                          MODEL                      YEAR

18
19   TESLA                         MODEL X                    2017
20
21
22
     May 8, 2020 NHTSA ID NUMBER: 11323803
23   Components: SUSPENSION
     NHTSA ID Number: 11323803
24
     Incident Date May 4, 2020
25
     Consumer Location COLORADO SPRINGS, CO
26
     Vehicle Identification Number 5YJXCBE25HF****
27
28
     Summary of Complaint
                                               22
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 26 of 101




 1   CRASHNo
 2   FIRENo
 3   INJURIES0

 4   DEATHS0
     WHEN TURNING THE WHEEL AND BACKING UP INTO A PARKING SPOT AT MY WORK,
 5   THERE WAS A LOUD THUD/POP NEAR THE FRONT LEFT TIRE. I WAS TRAVELING 1-5
     MPH SINCE I WAS BEING CAREFUL WITH MY NEW CAR. THIS CAR WAS PURCHASED
 6
     NOT MORE THAN 48 HOURS BEFORE FROM A TESLA DEALERSHIP. ON THE DAY THAT
 7   WE BOUGHT IT AND DROVE IT HOME THE CAR WAS SHAKING SO BAD WE HAD TO
     MOVE THE KIDS CAR SEATS TO THE BACK OF THE CAR. THAT SAME DAY WE SET UP A
 8   SERVICE APPOINTMENT TO GET THAT ISSUE FIXED WHILE NOT DRIVING THE CAR
 9   BECAUSE WE WERE AFRAID THERE WERE TIRE PROBLEMS. THE DEALERSHIP LOOKED
     OVER OTHER ISSUES AS WELL BEFORE WE LEFT BUT SAID SINCE THE SERVICE
10   DEPARTMENT WAS CLOSED THAT DAY WE WOULD HAVE TO COME BACK SOMETIME
     IN THE FUTURE. *TR
11
     1 Affected Product
12   Vehicle
13
     MAKE                             MODEL                   YEAR
14
15
16   TESLA                            MODEL X                 2017
17
18
19   October 15, 2020 NHTSA ID NUMBER: 11364589
20   Components: SUSPENSION
     NHTSA ID Number: 11364589
21
     Incident Date October 18, 2019
22
     Consumer Location LANGLEY, WA
23
     Vehicle Identification Number 5YJSA1DN3DF****
24
25   Summary of Complaint
26   CRASHNo
27   FIRENo
28   INJURIES0

                                                23
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 27 of 101




 1   DEATHS0
     VEHICLE MAKES SQUEAK NOISE WHEN DRIVING LOW SPEED AND DRIVE OVER A
 2   BUMPER. TOOK THE CAR TO SERVICE CENTER AND THEY SAID RIGHT UPPER CONTROL
 3   ARM NEED REPLACEMENT ON OCT 19 2019 AND PAID IT AND REPLACED. SAME THING
     HAPPENED ON LEFT UPPER CONTROL ARM ON MAY 08 2020 AND PAID AND REPLACED.
 4
     AND THEY TOLD ME THAT PLAY IS PRESENT IN BOTH AFT LINKS. I AM WORRIED THAT
 5   MY MODEL IS OLD ONE AS 2013 AND IT FAILED A LOT FROM THE SUSPENSION PART.
 6   THANKS GOD THIS THING HAPPENED ON HIGH SPEED BUT I AM REALLY WORRIED
     REGARDING THE SAFETY OF THE CAR.
 7
     1 Affected Product
 8   Vehicle
 9
     MAKE                          MODEL                      YEAR
10
11
12   TESLA                         MODEL S                    2013

13
14
15   September 28, 2020 NHTSA ID NUMBER: 11361567
     Components: POWER TRAIN, SUSPENSION, UNKNOWN OR OTHER
16
     NHTSA ID Number: 11361567
17   Incident Date September 7, 2020
18   Consumer Location TAYLOR, TX
19   Vehicle Identification Number 5YJSA1CP9DF****
20
21   Summary of Complaint
22   CRASHNo
23   FIRENo

24   INJURIES0

25   DEATHS0
     WELL I LOVE MY FIST TESLA BUT AFTER THE FIRST TIME IT HAD TO GO IN TO THE
26   AUSTIN SERVICE CENTER FOR A PROBLEM WITH A CLICKING /THUMPING NOISE AS
     WHEN I BACK UP I HEARD & FEEL. SO AFTER HAVING MY CAR A COUPLE DAYS FOUND
27
     IT WOULD NEED TO HAVE THE LARGE DRIVE UNIT REPLACE THAT WILL BE STILL
28   COVERED UNDER WARRANTY, BUT SAY THE REAR SUBFRAME NEEDS TO BE REPLACE

                                               24
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 28 of 101




 1   & I HAVE TO PAY TO GET REPLACED DUE TO “ WEAR & TEAR “ AS SERVICE CENTER
     SAY, ON MY SUBFRAME IT’S NEVER BEEN IN ANY ACCIDENT ETC.THEY SAY IT’S NOT
 2   COVERED THE 100% WARRANTY!!
 3   1 Affected Product
 4   Vehicle

 5
     MAKE                            MODEL                    YEAR
 6
 7
     TESLA                           MODEL S                  2013
 8
 9
10
11   August 29, 2020 NHTSA ID NUMBER: 11351926
     Components: SUSPENSION
12   NHTSA ID Number: 11351926
13   Incident Date August 23, 2020
14   Consumer Location LONG ISLAND CITY, NY
15   Vehicle Identification Number 5YJSA1DN4DF****
16
17   Summary of Complaint
     CRASHNo
18
     FIRENo
19
     INJURIES0
20
     DEATHS0
21   WHILE SLOWLY BACKING CAR UP IN DRIVEWAY, THE LEFT REAR LOWER CONTROL
22   ARM UNEXPECTEDLY FAILED AND THE SUSPENSION COLLAPSED WITH THE WHEEL
     CAMBERED OUTWARD AT 30 DEGREES OR SO. THE WHEEL WAS TRAPPED IN THE
23   WHEEL WELL AND UNABLE TO ROTATE, AND RELATED SUSPENSION PARTS
     INCLUDING A BRAKE LINE AND THE AIR SPRING MODULE WERE DAMAGED. IF THIS
24   HAD HAPPENED AT SPEED THE LOCKED-UP REAR WHEEL WOULD HAVE CAUSED LOSS
25   OF CONTROL WITH SERIOUS CONSEQUENCES.

26   THERE IS AN EXISTING TESLA SERVICE BULLETIN, SB 19-31-001, WHICH STATES: "ON
     CERTAIN MODEL S VEHICLES, EITHER LOWER REAR CONTROL ARM MIGHT CRACK,
27
     CAUSING EXCESSIVE NEGATIVE CAMBER OF THE REAR SUSPENSION." IT STATES THAT
28   THE CORRECTION IS: REPLACE BOTH LH AND RH LOWER REAR CONTROL ARM

                                               25
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 29 of 101




 1   ASSEMBLIES WITH UPDATED PARTS." THIS DESCRIBES EXACTLY WHAT HAPPENED
     WITH MY VEHICLE. THE CIRCULAR, CAST ALUMINUM PART OF THE ARM WHICH
 2   CONTAINS A LARGE BUSHING AT THE OUTBOARD END OF THE CONTROL ARM
 3   CRACKED AND FAILED SO THAT THE BUSHING WAS NO LONGER HELD BY THE ARM.
     UNDER THE VEHICLE TWO PIECES OF THE CAST ALUMINUM PART WERE FOUND.
 4   THESE BROKEN PARTS WERE THE RESULT OF TWO CRACKS IN THE ASSEMBLY. ONE
     CRACK HAS EVIDENCE OF CORROSION, SUGGESTING THAT IT OCCURRED MONTHS
 5   BEFORE THE UNIT FAILED; THE OTHER CRACK SHOWS BARE METAL INDICATING
 6   THAT IT JUST OCCURRED.

 7   THE TESLA SB STATES THAT THIS DEFECT IS A "KNOWN NON-SAFETY-RELATED
     CONDITION." I CANNOT POSSIBLY SEE HOW THIS IS A "NON-SAFETY-RELATED" ISSUE --
 8
     IF THIS FAILURE HAD OCCURRED AT SPEED IT COULD HAVE BEEN CATASTROPHIC.
 9
     TESLA SERVICE HAS QUOTED ALMOST $4000 FOR REPAIR, BUT THIS DOES NOT
10   INCLUDE REPLACEMENT OF THE CONTROL ARM ON THE OTHER SIDE OF THE VEHICLE
     PER THE SERVICE BULLETIN -- IN OTHER WORDS, THEY ARE IGNORING THE BULLETIN.
11
     OTHERS ON THE TESLA FORUMS ARE HAVING EXACTLY THE SAME CONTROL ARM
12   FAILURES. THE SITUATION IS UNNERVING AND DISCOURAGING.

13   1 Affected Product
     Vehicle
14
15   MAKE                          MODEL                      YEAR
16
17
     TESLA                         MODEL S                    2013
18
19
20
21
     February 11, 2019 NHTSA ID NUMBER: 11176146
22   Components: SUSPENSION
23   NHTSA ID Number: 11176146
     Incident Date February 10, 2019
24
     Consumer Location BOCA RATON, FL
25
     Vehicle Identification Number 5YJSA1CN5DF****
26
27
     Summary of Complaint
28
     CRASHNo
                                               26
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 30 of 101




 1   FIRENo
 2   INJURIES0
 3   DEATHS0
     THREE DAYS AGO I PARKED MY VEHICLE TO P/U A DOG FROM THE VET THUS PULLED
 4   INTO A PARKING SPACE WITH THE TIRES CLOSE TO THE CEMENT STOP. NO ISSUE.
 5   CAME OUTSIDE WITH THE PET AND LOADED HER INTO THE REAR SEAT. STARTED THE
     VEHICLE, PUT UNIT INTO REVERSE AND BACKED PERHAPS 3" WHEN UNIT STOPPED
 6   MOVING. PULLED FORWARD A FEW INCHES AND TRIED AGAIN. SAME. PULLED UP
     VEHICLE INFO ON THE IT SCREEN TO HEIGHT OF VEHICLE WHICH HAS AIR
 7   SUSPENSION. HEIGHT SHOWED NORMAL. HIT BUTTON FOR MAX HEIGHT, SAME ISSUE.
 8   WENT BACK INTO SCREEN AND WENT THROUGH THE SAME PROTOCOL. THIS TIME I
     COULD SEE THE UNITS FRONT END ROSE A FEW INCHES. PUT UNIT INTO REVERSE AND
 9   UNIT BACKED WITHOUT PROBLEM. I KEPT THE HEIGHT ADJUSTMENT AT THAT LEVEL.
     YESTERDAY, 2/20/19. I PULLED INTO A PARKING SPACE AND DROVE VEHICLE INTO A
10   PARKING SPACE WITHOUT ANY PROBLEM. PICKED UP TWO ORDER OF CHINESE FOOD
11   WEIGHING ABOUT 1 POUND. PUT UNIT INTO REVERSE AFTER SEAT BELTS SECURED.
     BACKED OUT VERY SLOWLY WHEN ALL OF A SUDDEN THERE WAS A LOUD NOISE.
12   DISMOUNTED FROM VEHICLE TO FIND THE ENTIRE FRONT PORTION OF THE UNIT WAS
     LYING ON THE GROUND. A PASSERBY SAW WHAT HAPPENED AND SAID "YOU MUST
13   HAVE AIR SUSPENSION LIKE I HAVE IN MY TESLA. THE SAME THING HAPPENED TO
14   ME"!! THREE OF US WORKED 20 MINUTES OR SO TO REATTACH THE ENTIRE FRONT
     END. HAD A PEDESTRIAN BEEN WALKING TO THE VEHICLES PARKED NEXT TO ME
15   THEY WOULD HAVE BEEN HURT. WHAT IS TO PREVENT THIS FROM HAPPENING WHEN
     DRIVING? I HAD AN AERONAUTICAL ENGINEER WITH ME WHEN THIS EVENT
16
     HAPPENED. THEY WERE SHOCKED. TESLA WOULD NOT ADMIT THERE IS A SAFETY
17   PROBLEM AND STATED OWNERS SHOULD NOT DRIVE FORWARD TO THE TIRE STOP.
     SO, WE ARE TO LET THE REAR END OF THE UNIT HANG OUT 2 TO 3 FEET IN THE DRIVE
18   AREA. THERE IS DAMAGE TO THE FENDER, HOOD AND FRONT END. THIS SHOULD STOP
     IT IS A SOFTWARE ISSUE, NOT OPERATOR FAULT.
19
     1 Affected Product
20
     Vehicle
21
22   MAKE                       MODEL                         YEAR

23
24   TESLA                      MODEL S                       2013
25
26
27
     December 11, 2018 NHTSA ID NUMBER: 11160817
28   Components: SUSPENSION

                                              27
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 31 of 101




 1   NHTSA ID Number: 11160817
 2   Incident Date December 11, 2018
 3   Consumer Location LA CROSSE, WI

 4   Vehicle Identification Number 5YJSA1CN4DF****

 5
     Summary of Complaint
 6
     CRASHNo
 7
     FIRENo
 8
     INJURIES0
 9
     DEATHS0
10   I WAS BACKING THE CAR OUT OF MY GARAGE WHEN I HEARD A STRANGE SCRAPING
11   SOUND. WHEN I LOOKED TO SEE WHAT WAS UP I FOUND THAT THE RIGHT REAR
     SUSPENSION HAD COLLAPSED. THE CAR WAS MOVING STRAIGHT BACK AT VERY LOW
12   SPEED IN MY DRIVEWAY. I WAS TOLD BY THE TOW TRUCK TECHNICIAN THAT THE
     LOWER CONTROL ARM HAD FAILED.
13
     1 Affected Product
14   Vehicle
15
     MAKE                            MODEL                    YEAR
16
17
18   TESLA                           MODEL S                  2013
19
20
21   October 4, 2017 NHTSA ID NUMBER: 11031733
22   Components: SUSPENSION
     NHTSA ID Number: 11031733
23
     Incident Date August 14, 2017
24
     Consumer Location ROWLAND HEIGHTS, CA
25
     Vehicle Identification Number 5YJSA1CP4DF****
26
27   Summary of Complaint
28   CRASHNo
                                               28
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 32 of 101




 1   FIRENo
 2   INJURIES0
 3   DEATHS0
     I MADE A LEFT TURN ON KELLOGG DRIVE.I RAN OVER SOME SAFETY DOTS ON THE
 4   FLOOR. THE SAFETY DOTS WAS ABNORMAL LARGE IN SIZE. BOTH MY FRONT AND
 5   REAR WHEEL RAN OVER MANY LARGE SAFETY DOTS. THE COMPLETE TESLA BRAKE
     FUNCTION FAILED AND I HAVE NO BRAKE. BY THE TIME MY CAR STOPS I WAS
 6   LITERALLY SITTING ON TOP OF SAFETY DOTS. ONCE I COME OUT OF THE CAR I SAW
     THAT MY LEFT REAR TIRE AND RIMS LOOK LIKE IS FALLING OUT OF PLACE. THE
 7   POLICE CAMPUS CAME AND SAID IT LOOKS LIKE YOUR AXEL WAS BROKEN. THERE
 8   WAS NO DAMAGE TO THE OUTER APPEARANCE OF MY TESLA ONLY A UPPER
     SUSPENSION WHICH WAS DAMAGE. I BELIEVE THE PARTS WAS AN INTEGRITY ISSUE
 9   AND TESLA DENIES IT.
10   1 Affected Product
     Vehicle
11
12   MAKE                           MODEL                     YEAR
13
14
     TESLA                          MODEL S                   2013
15
16
17
     March 25, 2017 NHTSA ID NUMBER: 10968448
18   Components: SUSPENSION
19   NHTSA ID Number: 10968448

20   Incident Date March 24, 2017

21   Consumer Location NEWINGTON, CT

22   Vehicle Identification Number 5YJSA1CN4DF****

23
     Summary of Complaint
24
     CRASHNo
25
     FIRENo
26
     INJURIES0
27
     DEATHS0
28

                                               29
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 33 of 101




 1   SUSPENSION LINKS IN MY TESLA MODEL S 2013 WERE ADVISED TO BE REPLACED AT
     56,000 MILES. IF NOT REPLACED BY SERVICE I WAS TOLD THE WHEELS COULD BREAK
 2   OFF. NO TIMELINE WAS GIVEN. THE CAR WAS MODERATELY USED ON AVERAGE
 3   CONDITION ROADS IN THE STATE OF CONNECTICUT. SUSPENSION LINKS SHOULD BE
     MORE RELIABLE AND NOT REQUIRE A REPLACEMENT AFTER 56,000 OF REGULAR
 4   USAGE.
 5   1 Affected Product
     Vehicle
 6
 7   MAKE                             MODEL                   YEAR
 8
 9
     TESLA                            MODEL S                 2013
10
11
12
     January 14, 2017 NHTSA ID NUMBER: 10945288
13   Components: SUSPENSION, WHEELS, STRUCTURE
14   NHTSA ID Number: 10945288

15   Incident Date January 11, 2017

16   Consumer Location FREMONT, CA

17   Vehicle Identification Number 5YJSA1BC5DF****

18
     Summary of Complaint
19
     CRASHNo
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23   MY CAR WENT OVER A POTHOLE ON 101 S JUST SHORT OF WOODSIDE RD. EXIT. I
     HEARD A LOUD THUD AND MY CAR WENT OUT OF CONTROL AND VEERED INTO THE
24   LANES NEXT TO ME AS I TRIED TO CONTROL IT. AFTER SEVERAL ATTEMPTS TO STOP
25   IT, IT FINALLY CAME TO A STOP. THE REAR, RIGHT TIRE BURST AND THE WHEEL
     IMPACTED BADLY. REAR SUSPENSION BROKEN AND THE 'QUARTER AND ROCKER
26   PANEL' BROKEN.
27   1 Affected Product
     Vehicle
28

                                                30
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 34 of 101




 1
     MAKE                         MODEL                       YEAR
 2
 3
 4   TESLA                        MODEL S                     2013

 5
 6
 7   November 16, 2016 NHTSA ID NUMBER: 10926399
     Components: SUSPENSION
 8
     NHTSA ID Number: 10926399
 9   Incident Date November 12, 2016
10   Consumer Location CREVE COEUR, MO
11   Vehicle Identification Number 5YJSA1CG7DF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     RIGHT FRONT WHEEL'S SUSPENSION BALL JOINT OF A ARM SEPARATED WHILE
18   DRIVING ABOUT 35 MPH GOING STRAIGHT AHEAD ON SMOOTH PAVED ROAD. CAR
     WAS STOPPED SAFELY AND PULLED OFF ROAD. AFTER STOPPING CAR, THE FRONT
19
     RIGHT WHEEL WAS STILL ATTACHED BUT WAS LEANING IN ABOUT 15 DEGREES FROM
20   VERTICAL. RESULTED IN $3100 OF DAMAGE TO CAR'S SUSPENSION COMPONENTS AND
     TIRE.
21
     1 Affected Product
22   Vehicle
23
     MAKE                         MODEL                       YEAR
24
25
26   TESLA                        MODEL S                     2013

27
28

                                               31
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 35 of 101




 1   June 13, 2016 NHTSA ID NUMBER: 10873808
     Components: SUSPENSION
 2   NHTSA ID Number: 10873808
 3   Incident Date June 9, 2016
 4   Consumer Location KANKAKEE, IL
 5   Vehicle Identification Number 5YJSA1AG1DF****
 6
 7   Summary of Complaint

 8   CRASHNo

 9   FIRENo

10   INJURIES0

11   DEATHS0
     AT 45K MILES MY SUSPENSION FAILED. IT REQUIRED A NEW CONTROL ARM AND
12   SUSPENSION ALIGNMENT. TESLA SAID "DROVE VEHICLE AND CONFIRMED NOISE
     FROM FRONT OF VEHICLE. UPON INSPECTION FOUND LEFT FRONT
13
14   UPPER CONTROL ARM JOINT TO HAVE EXCESSIVE FREEPLAY." THE INDIVIDUAL AT
     TESLA SAID IT WAS NO BIG DEAL. I WAS DRIVING THE CAR AND HEARD A CRACK
15   NOISE WHILE GOING DOWN A STREET. FROM THEN ON OUT MY CAR MADE LOUD
     SQUEAKING AND CRACKING NOISES.
16
     1 Affected Product
17   Vehicle
18
     MAKE                           MODEL                     YEAR
19
20
21   TESLA                          MODEL S                   2013
22
23
24   April 28, 2016 NHTSA ID NUMBER: 10862066
25   Components: SUSPENSION, STEERING
     NHTSA ID Number: 10862066
26
     Incident Date April 24, 2016
27
     Consumer Location CONNELLSVILLE, PA
28
     Vehicle Identification Number P09340****
                                                32
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 36 of 101




 1   Summary of Complaint
 2   CRASHNo
 3   FIRENo

 4   INJURIES0

 5   DEATHS0
     MY FRONT WHEEL HUB ASSEMBLY CAME LOOSE FROM THE UPPER CONTROL ARM
 6   CAUSING A LOSE OF STEERING.
 7   1 Affected Product
     Vehicle
 8
 9   MAKE                        MODEL                        YEAR
10
11
     TESLA                       MODEL S                      2013
12
13
14
     May 2, 2015 NHTSA ID NUMBER: 10714213
15
     Components: SUSPENSION
16   NHTSA ID Number: 10714213

17   Incident Date May 2, 2015

18   Consumer Location LOS ANGELES, CA

19   Vehicle Identification Number 5YJSA1DN3DF****

20
     Summary of Complaint
21
     CRASHNo
22
     FIRENo
23
     INJURIES0
24
     DEATHS0
25   LEFT REAR SUSPENSION INTEGRAL LINK COMPLETELY BROKE AND THE ATTACHED
     PIECE LODGED IN THE INSIDE OF THE TIRE RIM CAUSING MAJOR DAMAGE TO THE
26
     TIRE RIM. *TR
27
     1 Affected Product
28   Vehicle

                                               33
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 37 of 101




 1
     MAKE                             MODEL                   YEAR
 2
 3
 4   TESLA                            MODEL S                 2013

 5
 6
 7   January 27, 2015 NHTSA ID NUMBER: 10679347
     Components: SUSPENSION
 8
     NHTSA ID Number: 10679347
 9   Incident Date January 27, 2015
10   Consumer Location HURST, TX
11   Vehicle Identification Number 5YJSA1DP4DF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     WAS REPLACING THE LEFT REAR WHEEL AND NOTED AN ODD "NOTCH" IN THE LEFT
18   REAR SUSPENSION ALUMINUM UPPER CONTROL ARM.
19
     CLOSER INSPECTION REVEALED THAT THE UPPER CONTROL ARM WAS PARTIALLY
20   SEVERED WITH APPROXIMATELY 1/2 OF THE LOWER PORTION CROSS SECTION, AND
     1/3 TO 1/4 OF THE UPPER PORTION CROSS SECTION, CUT THROUGH BY THE LOWER
21   SHOCK ABSORBER ATTACHMENT BOLT. IT APPEARS THAT THE BOLT WAS MOUNTED
     BACKWARDS, WITH THE SHARP TIP OF THE BOLT FACING FORWARD INSTEAD OF
22
     REARWARD, AT EITHER THE FACTORY, OR WHEN THE POWERTRAIN WAS REPLACED
23   BY THE TESLA DENVER SERVICE CENTER (AS REPORTED BY THE PREVIOUS OWNER).

24   EXTENSIVE PHOTOGRAPHS ARE AVAILABLE AND, FRANKLY, THEY ARE ESSENTIAL TO
25   ACCURATELY DEPICT THE SERIOUS AND POTENTIALLY CATASTROPHIC NATURE OF
     THIS SUSPENSION DAMAGE. IT WOULD APPEAR THAT THE UPPER CONTROL ARM, A
26   MAJOR SUSPENSION COMPONENT WHOSE FAILURE WOULD LIKE RESULT IN A LOSS OF
     VEHICLE CONTROL AND POSSIBLY A ROLLOVER ACCIDENT, WAS AT OR NEAR THE
27   POINT OF FRACTURE DUE TO THE MASSIVE LOSS OF CROSS SECTIONAL MATERIAL
28   FROM THE FREQUENT IMPACTS (ON SUSPENSION COMPRESSION) BY THE MUCH
     HARDER/STRONGER BOLT TIP. IN OTHER WORDS, THE BOLT TIP ACTED AS A LATHE,
                                         34
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 38 of 101




 1   CUTTING INTO THE SUSPENSION CONTROL ARM WITH EACH SUSPENSION CYCLE.
 2   IN THE SHORT TERM, I STRONGLY RECOMMEND AN IMMEDIATE INSPECTION OF THE
 3   TESLA MODEL S FLEET, BEGINNING WITH MODEL S'S THAT HAVE HAD THEIR
     POWERTRAIN LOWERED AND REINSTALLED, TO SEE HOW MANY OTHER MODEL S'S
 4   HAVE THIS IMPENDING CATASTROPHIC DEFECT. WHILE IT COULD HAPPEN, I WOULD
     BE HIGHLY SURPRISED IF THIS VIN WAS THE ONE AND ONLY CASE OF THIS BOLT
 5   BEING INSTALLED BACKWARDS. IN THE LONGER TERM, I RECOMMEND THIS BOLT BE
 6   REDESIGNED SO AS TO PREVENT INCORRECT INSTALLATION.

 7   PLEASE FEEL FREE TO CONTACT ME FOR ADDITIONAL INFORMATION AND FOR THE
     PHOTOGRAPHS. *TR
 8
     1 Affected Product
 9   Vehicle
10
11   MAKE                          MODEL                      YEAR

12
13   TESLA                         MODEL S                    2013
14
     Tesla Model S – 2014
15
16
     June 18, 2020 NHTSA ID NUMBER: 11329533
17   Components: SUSPENSION
     NHTSA ID Number: 11329533
18
     Incident Date June 10, 2020
19
     Consumer Location BARKHAMSTED, CT
20
     Vehicle Identification Number 5YJSA1H15EF****
21
22   Summary of Complaint
23   CRASHNo
24   FIRENo
25   INJURIES0
26   DEATHS0
     TL* THE CONTACT OWNS A 2014 TESLA MODEL S. THE CONTACT STATED THAT WHILE
27
     DRIVING OVER A DIP IN HIS DRIVEWAY AT 5 MPH, THE DRIVER’S SIDE REAR WHEEL
28   STARTED TO SHAKE WITHOUT WARNING. THE VEHICLE WAS TOWED TO TESLA (881

                                               35
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 39 of 101




 1   BOSTON POST RD, MILFORD, CT 06460) WHERE THE VEHICLE WAS DIAGNOSED WITH
     AN UPPER CONTROL ARM FAILURE. THE VEHICLE WAS REPAIRED. THE
 2   MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
 3   78,127.*JB

 4   1 Affected Product
     Vehicle
 5
 6   MAKE                         MODEL                       YEAR

 7
 8   TESLA                        MODEL S                     2014
 9
10
11
     February 22, 2018 NHTSA ID NUMBER: 11074328
12   Components: SUSPENSION
     NHTSA ID Number: 11074328
13
     Incident Date December 30, 2017
14
     Consumer Location BERKELEY, CA
15
     Vehicle Identification Number 5YJSA1H24EF****
16
17
     Summary of Complaint
18
     CRASHYes
19
     FIRENo
20   INJURIES0
21   DEATHS0
22   THE LEFT FRONT FORE LINK BALL JOINT SNAPPED LIKE GLASS DURING NORMAL
     DRIVING. LUCKILY I WAS GOING AT RELATIVELY LOW SPEED ON A SIDE STREET. THIS
23   ALLOWED THE SUSPENSION TO ALLOW THE WHEEL TO SLAM INTO THE FIREWALL
     AND IT LOCKED UP CAUSING THE RIGHT SIDE OF THE VEHICLE TO HIT A CURB. AS AN
24   ENGINEER THIS SCARES THE DAYLIGHTS OUT OF ME, AS IF IT WOULD HAVE
25   HAPPENED ON A HIGH SPEED HIGHWAY TURN, THE RESULTS COULD HAVE BEEN
     DEADLY. EVEN WITHOUT AN UNDERSTANDING OF ADVANCED METALLURGY, IT'S
26   CLEAR THAT A HARDENED STEEL BALL JOINT SHOULD BE STRONGER THEN THE
     SURROUNDING ALUMINUM ALLOY PARTS ON EITHER SIDE THAT IT ATTACHES TO. IT
27
     LOOKS LIKE A GLASS ROD HIT WITH A HAMMER. THIS SAME THING HAPPENED TO
28   ANOTHER 2014 IN OUR FAMILY ABOUT A YEAR AGO, AND I CHALKED IT UP TO

                                               36
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 40 of 101




 1   RANDOM FAILURE. BUT NOW 2 FAILURES?
 2   I HAVE THE ORIGINAL FAILED PART IF NEEDED FOR ANALYSIS. THE REPLACEMENT
 3   PART I OBTAINED THROUGH TESLA HAS BEEN RE-ENGINEERED, AND APPEARS TO BE
     FROM A DIFFERENT SUPPLIER. I WENT AHEAD AND REPLACED BOTH SIDES, AND I
 4   STILL HAVE THE NON-FAILED PART ON THE LEFT SIDE.
 5   I ATTEMPTED TO CONTACT TESLA ABOUT THIS, AND THEY HAVE NOT RESPONDED TO
 6   ME.

 7   1 Affected Product
     Vehicle
 8
 9   MAKE                           MODEL                     YEAR

10
11
     TESLA                          MODEL S                   2014
12
13
14
     August 12, 2020 NHTSA ID NUMBER: 11348941
15   Components: SUSPENSION
     NHTSA ID Number: 11348941
16
     Incident Date August 7, 2020
17
     Consumer Location FIRESTONE, CO
18
     Vehicle Identification Number 5YJSA1S25FF****
19
20
     Summary of Complaint
21
     CRASHNo
22
     FIRENo
23
     INJURIES0
24   DEATHS0
25   WHILE BACKING OUT OF THE GARAGE ON A LEVEL SURFACE WE HEARD A LOUD POP.
     UNSURE WHAT THE NOISE WAS I DID A WALK AROUND THE CAR BUT DID NOT SEE
26   ANYTHING UNUSUAL. WE DROVE THE CAR TO THE MOUNTAINS AT SPEEDS UP TO
     55MPH. AS WE STARTED TO DRIVE HOME WE HEARD MORE SOUNDS LIKE SOMETHING
27
     WAS LOOSE IN THE SUSPENSION. WE CALLED TESLA EMERGENCY ROAD SERVICE AND
28   ASKED IF THERE WAS A HISTORY WITH SUSPENSION ISSUES. WE ALSO ASKED IF IT

                                                37
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 41 of 101




 1   WAS SAFE TO DRIVE HOME. THE TECH SAID THERE WAS NO SERVICE BULLETIN ON
     THE SUSPENSION. HE WAS UNSURE IF IT WAS SAFE TO DRIVE. WE DID DRIVE THE
 2   VEHICLE SOME DISTANCE OUT OF THE MOUNTAINS WITHOUT INCIDENT. WE STOPPED
 3   TO VISIT A RESTAURANT AND WE HEARD FURTHER SOUNDS FROM THE SUSPENSION
     ON THE DRIVER'S SIDE OF THE VEHICLE. INSPECTION SHOWED THAT THE LEFT FRONT
 4   DRIVERS WHEEL HAD MOVED BACK OUT OF CENTER IN THE WHEEL WELL AND HAD
     RUBBED THE WHEEL WELL LINER. FROM THIS POINT THE VEHICLE WAS TOWED TO
 5   THE TESLA SERVICE CENTER. WE LATER LEARNED FROM AN INTERNET SEARCH THAT
 6   EVEN AT LOW SPEEDS WITHOUT ANY SHOCK TO THE SUSPENSION, TESLA MODEL S
     CONTROL ARM/FORE LINK ASSEMBLIES FAILED IN 2015 VEHICLES. THIS IS A
 7   DANGEROUS SITUATION AND COULD BE CATASTROPHIC IF THE FAILURE OCCURRED
     AT HIGH SPEED. WE SHOULD HAVE BEEN INFORMED THAT THERE WAS A HISTORY OF
 8
     FAILURES AND IT WAS NOT SAFE TO DRIVE. WE FEEL THAT BOTH THE FRONT AND
 9   REAR SUSPENSION OF THE 2015 ARE PRONE TO FAILURE AND SHOULD BE RECALLED
     FOR SAFETY REASONS. ALTHOUGH THE TESLA IS ALMOST 5 YEARS OLD THE VEHICLE
10   HAS JUST 23,170 MILES. SUSPENSION FAILURES SHOULD NOT BE HAPPENING AT THIS
     POINT. THE TESLA SERVICE CENTER DID REPLACE BOTH LEFT AND RIGHT LOWER
11
     FORE LINK ASSEMBLIES AS A GOOD WILL MEASURE SINCE THE CAR WAS NO LONGER
12   UNDER WARRANTY. .

13   1 Affected Product
     Vehicle
14
15   MAKE                         MODEL                       YEAR
16
17
     TESLA                        MODEL S                     2015
18
19
20
     May 18, 2020 NHTSA ID NUMBER: 11325046
21   Components: SUSPENSION
22   NHTSA ID Number: 11325046
     Incident Date May 10, 2020
23
     Consumer Location BELMONT, NC
24
     Vehicle Identification Number 5YJSA1H24FF****
25
26
     Summary of Complaint
27
     CRASHNo
28
     FIRENo
                                               38
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 42 of 101




 1   INJURIES0
 2   DEATHS0
     IN A PARKING LOT TRAVELING 5MPH RAN OVER AN ELEVATED SPEED BUMP ON LEFT
 3   SIDE OF CAR WHEN HEARD A SNAP IN DRIVER REAR WHEEL AREA. PULLED OVER
 4   INTO PARKING SPOT AND TIRE WAS CANTERED. CONTROL ARM HAD SNAPPED. HAD
     65K MILES AND TESLA TOLD ME IT WAS NOT UNDER WARRANTY YET THE NEW
 5   CONTROL ARM LOOKS MUCH STURDIER AND DIFFERENT THEN THE OLD ONE. I HAVE
     PICTURES OF BOTH BUT THIS IS A REAL PROBLEM FOR THESE 2015 AND BEFORE
 6   MODELS. PLEASE HELP. *TR
 7   1 Affected Product
 8   Vehicle

 9
     MAKE                            MODEL                    YEAR
10
11
     TESLA                           MODEL S                  2015
12
13
14
15   August 13, 2019 NHTSA ID NUMBER: 11243469
     Components: SUSPENSION
16   NHTSA ID Number: 11243469
17   Incident Date August 13, 2019
18   Consumer Location CHESTER SPRINGS, PA
19   Vehicle Identification Number 5YJSA1E45FF****
20
21   Summary of Complaint
     CRASHNo
22
     FIRENo
23
     INJURIES0
24
     DEATHS0
25   LEFT FRONT CONTROL ARM BROKE AT 70MPH ON HIGHWAY. WAS LUCKILY ABLE TO
26   GET TO THE SIDE OF THE ROAD. IT CAUSED DAMAGE TO INSIDE WHEEL WELL AND
     WORE THROUGH CAUSING BATTERY TO LOSE ALL COOLANT. CAR IS 3 1/2 YEARS OLD
27   WITH 113,000 MILES.
28   1 Affected Product

                                                39
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 43 of 101




 1   Vehicle
 2
     MAKE                          MODEL                      YEAR
 3
 4
 5   TESLA                         MODEL S                    2015

 6
 7
 8   July 26, 2019 NHTSA ID NUMBER: 11235055
     Components: SUSPENSION
 9   NHTSA ID Number: 11235055
10   Incident Date July 23, 2019
11   Consumer Location OAK PARK, CA
12   Vehicle Identification Number 5YJSA1E41FF****
13
14   Summary of Complaint
15   CRASHNo

16   FIRENo

17   INJURIES0

18   DEATHS0
     I JUST JOINED THE BROKEN FORELINK CLUB. MY 2015 S P90D DEVELOPED AN ERRATIC
19   LOW "THUMP" SOUND FROM THE FRONT END WHILE DRIVING HOME - FORTUNATELY
     ON LOW SPEED STREETS. NEXT DAY I PLANNED TO TAKE IT TO THE SERVICE CENTER
20   TO HAVE IT CHECKED, BUT WHILE BACKING OUT OF THE DRIVEWAY, TURNING THE
21   WHEEL TO THE RIGHT TO JOIN THE STREET, IT MADE AN OMINOUS CRUNCHING
     SOUND AND SHUT OFF. FINALLY, THE CAR REBOOTED AND I SLOWLY MOVED UP THE
22   DRIVEWAY AND STOPPED. WHEN I TURNED THE WHEEL TO THE RIGHT, I COULD SEE
     THE TIRE HITTING THE REAR OF THE WHEEL WELL - THE CAR AGAIN SHUT ITSELF OFF.
23
     I CALLED TESLA ROADSIDE SERVICE, A FLATBED CAME, THE CAR REBOOTED LONG
24   ENOUGH TO STRAIGHTEN THE WHEELS AND GET THE CAR ON THE TRUCK. THE TRUCK
     DRIVER SAID HE HAD SEEN THIS BEFORE, AND THAT WHOLE WHEEL WELLS HAD
25   DISINTEGRATED.
26
     THEY REPLACED BOTH FORELINKS WITH "IMPROVED" PARTS. IT IS FRIGHTENING TO
27   THINK OF WHAT WOULD HAVE HAPPENED AT 75 MPH ON THE FREEWAY!

28   I'M NOT SURE HOW MUCH I TRUST THE REPAIR FROM WHAT I HAVE READ IN THE
                                                40
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 44 of 101




 1   TESLA FORUM - NUMEROUS SUCH FAILURES - BUT I WILL CERTAINLY KEEP AN EAR
     OUT FOR LOW-FREQUENCY THUMPS - ANOTHER VIGILANCE TASK. THIS SHOULD
 2   HAVE BEEN A RECALL. SHAME ON TESLA . . .
 3   1 Affected Product
 4   Vehicle

 5
     MAKE                           MODEL                     YEAR
 6
 7
     TESLA                          MODEL S                   2015
 8
 9
10
11   April 30, 2019 NHTSA ID NUMBER: 11204690
     Components: SUSPENSION
12   NHTSA ID Number: 11204690
13   Incident Date March 12, 2019
14   Consumer Location STERLING, VA
15   Vehicle Identification Number 5YJSA1E29FF****
16
17   Summary of Complaint
     CRASHNo
18
     FIRENo
19
     INJURIES0
20
     DEATHS0
21   I BELIEVE THE RIGHT STEERING KNUCKLE FAILED AFTER HITTING A BUMP. THE
22   FAILURE CAUSE THE SUSPENSION TO CRASH INTO THE ROAD CAUSING A LARGE
     AMOUNT OF SUSPENSION DAMAGE.
23
     1 Affected Product
24   Vehicle
25
26
27
28

                                                41
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 45 of 101




 1
     MAKE                         MODEL                       YEAR
 2
 3
 4   TESLA                        MODEL S                     2015

 5
 6
 7   November 16, 2018 NHTSA ID NUMBER: 11152089
     Components: STEERING, SUSPENSION
 8
     NHTSA ID Number: 11152089
 9   Incident Date November 16, 2018
10   Consumer Location SAN CLEMENTE, CA
11   Vehicle Identification Number 5YJSA1E24FF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     I WAS DRIVING MY TESLA MODEL S SLOWLY ON A BUSY DOWNTOWN STREET LINED
18   WITH PARKING SPACES. SPEED WAS LESS THAN 25 MILES PER HOUR. I BRAKED TO
     ALLOW A CAR TO PULL OUT OF A PARKING SPOT AND MY CAR MADE A LOUD NOISE. I
19
     TRIED TO CONTINUE DRIVING BUT THE NOISE CONTINUED SO I PULLED INTO THE
20   PARKING SPOT THAT HAD BEEN VACATED BY THE OTHER DRIVER TO SEE WHAT
     HAPPENED. THERE WAS WINDSHIELD WIPER FLUID LEAKING FROM THE FRONT
21   WHEEL WELL AND A VISIBLY BROKEN CONTROL ARM AT THE FRONT LEFT WHEEL. I
     THINK THAT IS WHAT THE PART IS CALLED BUT I AM NOT CERTAIN. THERE IS A
22
     PICTURE OF THE BROKEN PART ATTACHED. THE WHEEL WELL WAS DAMAGED AND
23   THE TRIM AT THE BOTTOM OF THE DOOR WAS LOOSE. THERE APPEARS TO BE NO
     CAUSE FOR THIS FAILURE AS THERE WAS NOTHING IN THE ROAD, NO POT HOLES, NO
24   OBJECTS, NO BUMPS. THE CAR WAS DRIVING FINE BEFORE THIS OCCURRED. THE
25   FAILURE OCCURRED ABOUT 3 MINUTES AFTER I STARTED THE TRIP. SPEED WAS LOW
     THE ENTIRE TRIP AS I WAS LEAVING A RESTAURANT IN A DOWNTOWN AREA FULL OF
26   PEDESTRIANS, STOP SIGNS AND PARKING SPACES. THE CAR WAS NOT DRIVE-ABLE
     FOLLOWING THIS FAILURE SINCE THE FRONT WHEEL WAS NO LONGER SUPPORTED.
27   TESLA SENT A TOW TRUCK TO TAKE THE CAR TO THEIR NEAREST SERVICE CENTER.
28   1 Affected Product
                                                42
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 46 of 101




 1   Vehicle
 2
     MAKE                          MODEL                      YEAR
 3
 4
 5   TESLA                         MODEL S                    2015

 6
 7
 8   March 1, 2018 NHTSA ID NUMBER: 11075754
     Components: SUSPENSION
 9   NHTSA ID Number: 11075754
10   Incident Date February 23, 2018
11   Consumer Location WESTON, FL
12   Vehicle Identification Number 5YJSA1V40FF****
13
14   Summary of Complaint
15   CRASHNo

16   FIRENo

17   INJURIES0

18   DEATHS0
     BROKEN FRONT SUSPENSION FORE LINK
19
     I NOTICED A CLUNKING SOUND AT SLOW SPEED WHEN GOING OVER SMALL BUMPS,
20   SO I STAYED OFF THE EXPRESSWAY AND SLOWLY DROVE HOME ON LOCAL ROADS.
21
     AFTER ARRIVING HOME, I BACKED UP WHILE TURNING THE WHEELS TO THE RIGHT
22   AND THE CAR ABRUPTLY STOPPED AS THE BACK OF THE RIGHT FRONT WHEEL
     JAMMED SOLID AGAINST THE INSIDE WHEEL WELL LINING.
23
24   THE RIGHT FRONT WHEEL WAS AN INCH OR TWO BACK FROM WHERE IT SHOULD BE. I
     LOOKED UNDER FROM THE FRONT BUMPER AND SAW THAT I HAD A CRACKED FORE
25   LINK AND A PIECE OF THE FORE LINK WAS LAYING IN MY DRIVEWAY. I STILL HAVE
     THAT BROKEN PIECE.
26
27   TESLA SENT A FLAT BED TRUCK TO GET THE CAR AND REPLACED THE FORE LINK.

28   THIS FAILURE SURE LOOKS LIKE IT COULD CAUSE A SERIOUS ACCIDENT. I FEEL VERY
                                               43
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 47 of 101




 1   LUCKY THIS DIDN'T BREAK AT HIGH SPEED ON THE EXPRESSWAY IN TRAFFIC OR ON A
     JUG HANDLE.
 2
 3   THE ATTACHED PHOTOS SHOW THE FORE LINK BEFORE AND AFTER REPLACEMENT.

 4   1 Affected Product
     Vehicle
 5
 6   MAKE                           MODEL                     YEAR

 7
 8   TESLA                          MODEL S                   2015
 9
10
11
     August 7, 2017 NHTSA ID NUMBER: 11013497
12   Components: SUSPENSION
     NHTSA ID Number: 11013497
13
     Incident Date August 5, 2017
14
     Consumer Location COTO DE CAZA, CA
15
     Vehicle Identification Number 5YJSA1V4XFF****
16
17
     Summary of Complaint
18
     CRASHNo
19
     FIRENo
20   INJURIES0
21   DEATHS0
22   FRONT LEFT CONTROL ARM SUFFERED A FAILURE CAUSING IT TO BREAK LOOSE
     FROM THE BALL JOINT AND CAUSING THE WHEEL TO PUSH BACK INTO THE BODY OF
23   THE CAR. THE FAILURE CAUSED THE CAR TO LIFT UP AND COME TO A DEAD STOP.
     THIS WAS AT ~5MPH AFTER AFTER BACKING OUT OF THE DRIVEWAY OF OUR HOUSE
24   ON A RESIDENTIAL PAVED STREET AND STARTING TO DRIVE FORWARD. THERE WERE
25   NO NOISES OR WARNINGS UNTIL THE FAILURE OF THE CONTROL ARE OCCURRED. THE
     PHOTO OF THE WHEEL SHOWS IT PUSHED BACK ALL THE WAY TO MAKE FRAME
26   CONTACT. THE OTHER PHOTOS SHOW THE CONTROL ARM COMPLETELY
     DISCONNECTED FROM ITS MOUNTING POINT. THERE WAS SOME DAMAGE TO THE
27
     WHEEL WELL LINER AND LIP OF THE FENDER THANKS TO THE SLOW SPEED THAT IT
28   OCCURRED. THE CAR HAD TO BE DRIVEN BACKWARDS ONTO A FLATBED TRAILER

                                                44
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 48 of 101




 1   AND THEN DOLLY'S PUT UNDER THE FRONT WHEELS IN ORDER TO GET THE CAR TO
     ROLL FORWARD INTO THE REPAIR SHOP. IT COULD NOT BE DRIVEN FORWARD AT ALL.
 2   THIS FAILURE IS VERY CONCERNING AND HAD IT OCCURRED AT HIGH SPEED COULD
 3   HAVE RESULTED IN INJURY.

 4   1 Affected Product
     Vehicle
 5
 6   MAKE                            MODEL                    YEAR

 7
 8   TESLA                           MODEL S                  2015
 9
10
11
     October 9, 2016 NHTSA ID NUMBER: 10914970
12   Components: SUSPENSION, WHEELS
     NHTSA ID Number: 10914970
13
     Incident Date October 5, 2016
14
     Consumer Location SEATTLE, WA
15
     Vehicle Identification Number 5YJSA1H25FF****
16
17
     Summary of Complaint
18
     CRASHNo
19
     FIRENo
20   INJURIES0
21   DEATHS0
22   I WAS DRIVING MY CAR TO WORK AND ACCIDENTALLY SCRAPED THE FRONT RIGHT
     WHEEL ON A CURB NEAR A ROUNDABOUT ON AN OLD/NARROW SEATTLE STREET
23   (THERE WAS ONCOMING TRAFFIC AND PARKED CARS SO I HAD VERY LITTLE ROOM
     ON MY RIGHT AND MIS-JUDGED). THE PAINT ON THE WHEEL WAS PRETTY BADLY
24   SCRAPED UP BUT OTHERWISE THE CAR WAS FINE (NO BODY DAMAGE) AND THE
25   WHEEL HAD NO VISUAL STRUCTURAL DAMAGE (THE CAR'S ALIGNMENT WAS NOT
     AFFECTED). I CONTINUED DRIVING TO WORK WITHOUT ISSUE, INCLUDING 5-6 MILES
26   ON THE HIGHWAY AT 60MPH. WHEN PARKING IN THE UNDERGROUND GARAGE AT MY
     OFFICE 20 MINUTES AFTER THE CURB INCIDENT, I TURNED THE WHEEL TO THE LEFT
27
     TO ADJUST MY CAR IN THE PARKING SPOT AND HEARD/FELT A RUBBING SOUND,
28   FOLLOWED BY A LOUD CLUNK. THE FRONT RIGHT OF THE CAR DROPPED AND THE

                                               45
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 49 of 101




 1   WHEEL FELL OFF THE SUSPENSION AND WAS WEDGED UNDER THE FRONT OF THE
     CAR. THE CAR WAS DISABLED AND HAD TO BE TOWED TO TESLA.
 2
 3   GIVEN THE AMOUNT OF FORCE APPLIED TO THE WHEEL BY THE CURB AND THE LACK
     OF OTHER SYMPTOMS, IT SEEMS UNLIKELY THAT ANY NORMAL, STOCK SUSPENSION
 4   SHOULD FAIL AS IT DID WITH THIS CAR. IT APPEARS A BOLT ON THE LOWER CONTROL
     ARM SHEARED OFF COMPLETELY WHEN I WAS PARKING (AND HAD PROBABLY BEEN
 5   FATIGUED BY THE CURBING INCIDENT).
 6   1 Affected Product
 7   Vehicle

 8
     MAKE                           MODEL                     YEAR
 9
10
     TESLA                          MODEL S                   2015
11
12
13
14   August 26, 2016 NHTSA ID NUMBER: 10898994
     Components: SUSPENSION
15   NHTSA ID Number: 10898994
16   Incident Date August 5, 2016
17   Consumer Location ALAMO, CA
18   Vehicle Identification Number 5YJSA1E23FF****
19
20   Summary of Complaint

21   CRASHNo
     FIRENo
22
     INJURIES0
23
     DEATHS0
24   MY TESLA MODEL S - 2015 - HAD THE LEFT FRONT SUSPENSION MALFUNCTION. TESLA
25   CLAIMS IT WAS DAMAGED - ALTHOUGH THE CAR HAS ONLY BEEN DRIVEN 12000
     MILES - AND ONLY ON CITY STREETS AND HIGHWAYS. THERE HAS BEEN NO OFF
26   ROADING AND HAZARDOUS ROAD CONDITIONS. THE CAR WAS LEFT UNABLE TO BE
     DRIVEN.
27
28   THE TESLA DEALER REFUSES TO DISCUSS THE MATTER - SIMPLY SAYING THAT THIS IS

                                                46
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 50 of 101




 1   NOT COVERED UNDER WARRANTY AND INSISTING I FILE AN INSURANCE CLAIM. I
     HAVE ASKED TO SPEAK TO A SUPERVISOR - AND CAN NOT GET A REPLY FROM THEM. I
 2   HAVE CALLED TESLA HEAD OFFICE - AND THEY REFERRED ME BACK TO THE LOCAL
 3   DEAL - AND ASSURED ME THEY WOULD FOLLOW UP AND THEY HAVE NOT.

 4   FURTHER MORE - THE REPLACEMENT PARTS HAVE BEEN ON ORDER AND ARE TAKING
     AN EXCESSIVE AMOUNT OF TIME.
 5
 6   I AM CONCERNED - AFTER RESEARCHING THIS - THAT THE TESLA AIR SUSPENSION
     MAY BE FAULTY - AND MY IN FACT BE HAZARDOUS WHEN DRIVING.
 7
     1 Affected Product
 8   Vehicle
 9
     MAKE                          MODEL                      YEAR
10
11
12   TESLA                         MODEL S                    2015

13
14
15   July 29, 2020 NHTSA ID NUMBER: 11341996
     Components: SUSPENSION
16
     NHTSA ID Number: 11341996
17   Incident Date July 18, 2020
18   Consumer Location SAN ANTONIO, TX
19   Vehicle Identification Number 5YJSA1E23GF****
20
21   Summary of Complaint
22   CRASHNo
23   FIRENo

24   INJURIES0

25   DEATHS0
     I DROVE TO A STORE WITH NO ISSUES. UPON BACKING OUT OF A PARKING SPOT I
26   HEARD A 'BREAK' AND THEN FELT THE FRONT RIGHT TIRE RUBBING AGAINST THE
     CAR. I NOTICED THE FRONT RIGHT TIRE WAS POSITIONED FURTHER BACK THAN
27
     USUAL AND DETERMINED SOMETHING BROKE UNDER THE CAR. TOWED THE CAR
28   HOME, AND USED A CAMERA TO CAPTURE A BREAK IN THE FRONT FORE LINK. AS

                                               47
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 51 of 101




 1   YOU CAN SEE IN THE PICTURES, I WASN'T INVOLVED IN ANY ACCIDENT, NOR DID I HIT
     A POT HOLE OF ANY SORT. I HAD THE CAR TOWED TO TESLA WHERE THEY FIXED THE
 2   PROBLEM, BUT STATED THAT THIS WAS NOT A RECALL OR COVERED UNDER
 3   WARRANTY (I WAS OUTSIDE OF THE WARRANTY). I DISCOVERED ONLINE THAT THIS
     IS A COMMON PROBLEM WITH MODEL S AND X'S. I SUBMIT THIS TO YOU FOR YOUR
 4   REVIEW AS I BELIEVE THIS IS A SEVERE SAFETY ISSUE AND SHOULD BE RECALLED.
     ALSO, ATTACHED IN THIS INVOICE FROM TESLA. THEY REPLACED THE BROKEN
 5   PASSENGER SIDE FORE LINK AND ALSO REPLACED THE DRIVER SIDE FORE LINK AS I
 6   BELIEVE THEY FELT IT WOULD FAIL IN THE FUTURE.

 7   1 Affected Product
     Vehicle
 8
 9   MAKE                          MODEL                      YEAR

10
11
     TESLA                         MODEL S                    2016
12
13
14
     July 23, 2020 NHTSA ID NUMBER: 11341133
15   Components: SUSPENSION
     NHTSA ID Number: 11341133
16
     Incident Date July 21, 2020
17
     Consumer Location MONTEREY PARK, CA
18
     Vehicle Identification Number 5YJSA1E1XGF****
19
20
     Summary of Complaint
21
     CRASHNo
22
     FIRENo
23
     INJURIES0
24   DEATHS0
25   THIS ISSUE HAPPENED OUT OF NOWHERE, NO COLLISION, NO POTHOLES, AND NO
     EXTERIOR FORCE. ALL OF A SUDDEN I NOTICED A CLANGING NOISE IN THE FRONT
26   LEFT WHEEL HOUSING. THIS ONLY HAPPENS WHEN GOING AT LOW SPEEDS (5 TO 15
     MPH). THIS NOISE IS ESPECIALLY APPARENT WHEN GOING OVER SPEED BUMPS OR
27
     UP/DOWN DRIVEWAYS. FEW DAYS AGO I NEAR A VERY VERY LOUD BANG NOISE
28   FROM THE FRONT AND ALL OF A SUDDEN WHEN I BACK UP THE CAR THE WHEEL WAS

                                               48
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 52 of 101




 1   SCRAPPING AGAINST THE INNER LINNING AND WOULD NOT ALLOW ME TO TURN THE
     STEERING WHEEL ALL THE WAY. THEN I PARKED AND NOTICED THE WHEEL WAS OFF
 2   CENTER (SEE PICTURE).
 3
     I TOOK IT TO THE SERVICE CENTER AND ATTACHED BELOW IS THE ESTIMATE. ONLY
 4   THE FRONT DRIVER SIDE HAD THE ISSUE, BUT THE ESTIMATE INCLUDES A
     REPLACEMENT OF THE PARTS FOR BOTH FRONT DRIVER AND PASSENGER SIDE.
 5   REASON FOR REPLACING BOTH IS THE PARTS BEING REPLACED ARE UPDATED PARTS.
 6
     THIS IS A SAFTEY CONCERN BECAUSE IF GOING AT HIGHER SPEED AND THESE PARTS
 7   WILL FAIL WILL CAUSE THE CAR TO LOOSE CONTROL.
 8   1 Affected Product
     Vehicle
 9
10   MAKE                          MODEL                      YEAR
11
12
     TESLA                         MODEL S                    2016
13
14
15
     July 19, 2020 NHTSA ID NUMBER: 11340288
16
     Components: SUSPENSION
17   NHTSA ID Number: 11340288

18   Incident Date September 10, 2019

19   Consumer Location NEW HARTFORD, NY

20   Vehicle Identification Number 5YJSA1E21GF****

21
     Summary of Complaint
22
     CRASHNo
23
     FIRENo
24
     INJURIES0
25
     DEATHS0
26   BALL JOINTS FAIL WITHOUT WARNING.
27   1 Affected Product
     Vehicle
28

                                               49
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 53 of 101




 1
     MAKE                           MODEL                     YEAR
 2
 3
 4   TESLA                          MODEL S                   2016

 5
 6
 7   May 6, 2020 NHTSA ID NUMBER: 11323577
     Components: SUSPENSION
 8
     NHTSA ID Number: 11323577
 9   Incident Date April 25, 2020
10   Consumer Location LEAGUE CITY, TX
11   Vehicle Identification Number 5YJSA1E42GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     TL* THE CONTACT OWNS A 2016 TESLA MODEL S. THE CONTACT STATED WHILE
18   DRIVING OUT THE DRIVEWAY THE CONTACT HEARD AN ABNORMAL SOUND, AND
     BECAME AWARE THAT THE BALL JOINT SEPARATED FROM LOWER CONTROL ARM ON
19
     THE DRIVER’S SIDE FRONT SUSPENSION. THE CONTACT STATED AN UNKNOWN
20   DEALER WAS CONTACTED HOWEVER, NO ASSISTANCE WAS OFFERED. THE VEHICLE
     WAS NOT DIAGNOSED NOR REPAIRED. THE MANUFACTURER WAS NOT INFORMED OF
21   FAILURE. THE FAILURE MILEAGE WAS APPROXIMATELY 2,497.
22   1 Affected Product
     Vehicle
23
24   MAKE                           MODEL                     YEAR
25
26
     TESLA                          MODEL S                   2016
27
28

                                               50
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 54 of 101




 1
     April 30, 2020 NHTSA ID NUMBER: 11322838
 2   Components: SUSPENSION
 3   NHTSA ID Number: 11322838

 4   Incident Date April 30, 2020

 5   Consumer Location RICHMOND, TX
     Vehicle Identification Number 5YJSA1E4XGF****
 6
 7
     Summary of Complaint
 8
     CRASHNo
 9
     FIRENo
10
     INJURIES0
11
     DEATHS0
12   MY FRONT SUSPENSION IS CLUNKING AND CHATTERING AND CAUSING THE STEERING
     WHEEL TO VIBRATE AT LOW SPEEDS. TESLA HAS DENIED IT TO BE COVERED UNDER
13   WARRANTY.
14   1 Affected Product
15   Vehicle

16
     MAKE                             MODEL                   YEAR
17
18
     TESLA                            MODEL S                 2016
19
20
21
22   October 24, 2019 NHTSA ID NUMBER: 11270612
     Components: SUSPENSION
23   NHTSA ID Number: 11270612
24   Incident Date October 17, 2019
25   Consumer Location IRVINE, CA
26   Vehicle Identification Number 5YJSA1E12GF****
27
28   Summary of Complaint

                                                51
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 55 of 101




 1   CRASHNo
 2   FIRENo
 3   INJURIES0

 4   DEATHS0
     2016 TESLA, 3 YRS OLD WITH 61,170 MILES. WHILE BACKING OUT OF A DRIVEWAY, AT
 5   SLOW SPEED, WITH STEERING WHEEL TURNED, BOTH FORELINKS (SUSPENSION ARMS)
     BROKE. THE CAR APPEARED DRIVE-ABLE AND THE ONLY ISSUE I NOTICED WAS A
 6
     LOUD METAL GRINDING SOUND WHEN BRAKING AT SLOW SPEEDS. TESLA SERVICE
 7   CENTER INSPECTED AND CONFIRMED BOTH FORELINKS WERE BROKEN BUT I'M STILL
     WAITING TO HEAR BACK ON ANY ADDITIONAL DAMAGE (I.E. STEERING KNUCKLE)
 8   RESULTING FROM THIS ISSUE.
 9   1 Affected Product
     Vehicle
10
11   MAKE                          MODEL                      YEAR
12
13
     TESLA                         MODEL S                    2016
14
15
16
17   September 6, 2019 NHTSA ID NUMBER: 11253577
     Components: SUSPENSION
18   NHTSA ID Number: 11253577
19   Incident Date September 4, 2019
20   Consumer Location MIDLOTHIAN, VA

21   Vehicle Identification Number 5YJSA1E26GF****

22
     Summary of Complaint
23
     CRASHNo
24
     FIRENo
25
     INJURIES0
26
     DEATHS0
27   TL* THE CONTACT OWNS A 2016 TESLA MODEL S. WHILE DRIVING APPROXIMATELY 45
28   MPH, THE CONTACT HEARD A LOUD CRACKING SOUND AND THE VEHICLE STARTED
     TO VEER TO THE LEFT. THE CONTACT PULLED OVER TO SIDE OF THE ROAD. THE
                                          52
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 56 of 101




 1   CONTACT EXITED THE VEHICLE AND NOTICED THAT THE FRONT DRIVER'S SIDE WAS
     VERY LOW AND CLOSE TO THE GROUND. THE VEHICLE WAS TOWED TO TESLA (9850 W
 2   BROAD ST, GLEN ALLEN, VA 23060,) WHERE IT WAS DIAGNOSED THAT THE FRONT END
 3   WAS FRACTURED FOR NO APPARENT REASON. THE MANUFACTURER WAS NOTIFIED
     OF THE FAILURE. THE VEHICLE WAS NOT REPAIRED. THE APPROXIMATE FAILURE
 4   MILEAGE WAS 38,756.
 5   1 Affected Product
     Vehicle
 6
 7   MAKE                          MODEL                      YEAR
 8
 9
     TESLA                         MODEL S                    2016
10
11
12
     September 4, 2019 NHTSA ID NUMBER: 11253305
13   Components: SUSPENSION
14   NHTSA ID Number: 11253305

15   Incident Date September 3, 2019

16   Consumer Location LAFAYETTE, CA

17   Vehicle Identification Number 5YJSA1E19GF****

18
     Summary of Complaint
19
     CRASHNo
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23   3 YEAR OLD TESLA MODEL S 71K MILES. CATASTROPHIC FRONT SUSPENSION
     CONTROL ARM FAILURE. WHEELS DISCONNECTED FROM FRAME AND RUBBING
24   AGAINST WHEEL WELL AFTER LOW SPEED DRIVE (<10 MPH) INSIDE PARKING LOT. NO
25   COLLISION. NO PRIOR DAMAGE TO SUSPENSION. LARGE GRINDING NOISE AND
     UNABLE TO STEER. HAD TO CALL TOW TRUCK TO SEND TO TESLA SERVICE.
26
     1 Affected Product
27   Vehicle
28

                                               53
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 57 of 101




 1
     MAKE                          MODEL                      YEAR
 2
 3
 4   TESLA                         MODEL S                    2016

 5
 6
 7   July 30, 2019 NHTSA ID NUMBER: 11240524
     Components: SUSPENSION
 8
     NHTSA ID Number: 11240524
 9   Incident Date July 26, 2019
10   Consumer Location MONROE TOWNSHIP, NJ
11   Vehicle Identification Number 5YJSA1E27GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     LEFT FORELINK CRACKED WHILE TURNING THE WHEEL IN A PARKING LOT
18
     1 Affected Product
19   Vehicle
20
     MAKE                          MODEL                      YEAR
21
22
23   TESLA                         MODEL S                    2016

24
25
26   June 28, 2019 NHTSA ID NUMBER: 11228269
     Components: SUSPENSION
27
     NHTSA ID Number: 11228269
28
     Incident Date June 26, 2019
                                               54
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 58 of 101




 1   Consumer Location STUART, FL
 2   Vehicle Identification Number 5YJSA1E48GF****
 3
 4   Summary of Complaint
     CRASHNo
 5
     FIRENo
 6
     INJURIES0
 7
     DEATHS0
 8   FRONT RIGHT FORE LINK FAILED DISABLING STEERING TO WHEEL. FAILURE
 9   OCCURRED WHILE IN CITY DRIVING AT MEDIUM SPEED. SYMPTOM WAS LOUD NOISE
     FROM FRONT RIGHT QUARTER PANEL AREA AND SHUDDERING. CAR WAS TOWED VIA
10   FLATBED TRAILER TO TESLA SERVICE FACILITY IN RIVIERA BEACH, FL.
11
     SERVICE PERSONNEL REPLACED BOTH FRONT FORE LINKS ALONG WITH THE RIGHT
12   FRONT TIRE. WORK WAS COVERED BY WARRANTY.

13   1 Affected Product
     Vehicle
14
15   MAKE                          MODEL                      YEAR
16
17
     TESLA                         MODEL S                    2016
18
19
20
     June 18, 2019 NHTSA ID NUMBER: 11220932
21   Components: SUSPENSION
     NHTSA ID Number: 11220932
22
     Incident Date June 10, 2019
23
     Consumer Location SAN LEANDRO, CA
24
     Vehicle Identification Number 5YJSA1H24FF****
25
26
     Summary of Complaint
27
     CRASHNo
28
     FIRENo
                                               55
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 59 of 101




 1   INJURIES0
 2   DEATHS0
     SUSPENSION: THE VEHICLE STARTED MAKING CRUNCHING/GRINDING SOUNDS WHEN
 3   TURNING OR GOING OVER ANY SLIGHT BUMPS AT HIGH AND LOW SPEEDS. WHEN
 4   TURNING THE STEERING WHEEL, THE ENTIRE VEHICLE WOULD TILT UP AND DOWN.
     ALSO IN DRIVE AND REVERSE, THE FRONT PASSENGER TIRE WOULD HIT THE WHEEL
 5   WELL. WHEN THE BRAKES WERE APPLIED, THE VEHICLE WOULD MAKE SOUNDS AS
     WELL. WE TOOK THE VEHICLE IN AND THEY FOUND THAT THE UPPER CONTROL ARM
 6   HAD SNAPPED AND THE LOWER CONTROL ARM HAD BEEN DAMAGED AS WELL. THEY
 7   SAID IT WAS A RESULT OF THE VEHICLE GOING OVER A SEVERE BUMP OR NORMAL
     WEAR AND TEAR. THE VEHICLE ONLY HAS 38,000 MILES ON IT AND HAS NEVER BEEN
 8   DRIVEN OVER EXTREME CONDITIONS. WHEN LOOKING AT THE PART, IT LOOKS MORE
     LIKE A RESULT OF A MANUFACTURING DEFECT (STRESS FRACTURE) RATHER THAN
 9   NORMAL WEAR AND TEAR. FORTUNATELY WE DID.M NOT EXPERIENCE COMPLETE
10   FAILURE WHILE DRIVING, AS IT POTENTIALLY COULD HAVE BEEN CATASTROPHIC.

11   1 Affected Product
     Vehicle
12
13   MAKE                           MODEL                     YEAR

14
15
     TESLA                          MODEL S                   2016
16
17
18
     June 5, 2019 NHTSA ID NUMBER: 11218155
19   Components: SUSPENSION
     NHTSA ID Number: 11218155
20
     Incident Date April 17, 2019
21
     Consumer Location WEST BRANDYWINE, PA
22
     Vehicle Identification Number 5YJSA1E25GF****
23
24
     Summary of Complaint
25
     CRASHNo
26
     FIRENo
27
     INJURIES0
28   DEATHS0
                                               56
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 60 of 101




 1   LEFT FRONT SUSPENSION WAS BROKEN. CAR WAS LAYING FLAT ON THE FLOOR
     WITHOUT ANY PRIOR INCIDENT.
 2
     1 Affected Product
 3   Vehicle
 4
     MAKE                         MODEL                       YEAR
 5
 6
 7   TESLA                        MODEL S                     2016
 8
 9
10   May 25, 2019 NHTSA ID NUMBER: 11210000
11   Components: SUSPENSION
     NHTSA ID Number: 11210000
12
     Incident Date May 25, 2019
13
     Consumer Location TOMBALL, TX
14
     Vehicle Identification Number 5YJSA1E25GF****
15
16   Summary of Complaint
17   CRASHNo
18   FIRENo
19   INJURIES0
20   DEATHS0
     I HAD JUST FINISHED WASHING/DRYING MY 2016 TESLA MODEL S (LESS THAN 22K
21   MILES), AND WHILE VERY SLOWLY BACKING OUT OF MY INCLINED DRIVEWAY WITH
22   THE STEERING WHEEL TURNED TO THE RIGHT, I HEARD AN AUDIBLE CRACK,
     FOLLOWED BY THE RIGHT TIRE RUBBING AGAINST THE WHEEL WELL LINER. ON THE
23   DRIVEWAY, I FOUND A SEMI-CIRCULAR PIECE OF ALUMINUM, WHICH TURNED OUT TO
     BE A CRACKED FORELINK.
24
     1 Affected Product
25   Vehicle
26
27
28

                                               57
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 61 of 101




 1
     MAKE                            MODEL                    YEAR
 2
 3
 4   TESLA                           MODEL S                  2016

 5
 6
 7   August 23, 2018 NHTSA ID NUMBER: 11121921
     Components: SUSPENSION
 8
     NHTSA ID Number: 11121921
 9   Incident Date August 20, 2018
10   Consumer Location WESTFORD, MA
11   Vehicle Identification Number 5YJSA1E28GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     TL* THE CONTACT OWNS A 2016 TESLA MODEL S. WHILE DRIVING APPROXIMATELY 5
18   MPH, THE FRONT DRIVER SIDE WHEEL SEIZED AND THE VEHICLE CAME TO AN
     IMMEDIATE STOP. THE FAILURE OCCURRED WITHOUT WARNING. THE VEHICLE WAS
19
     TOWED TO TESLA SERVICE CENTER (457 PLEASANT ST, WATERTOWN, MA) WHERE IT
20   WAS DIAGNOSED THAT THE DRIVER AND PASSENGER SIDE LINK ASSEMBLIES WERE
     DEFECTIVE AND NEEDED TO BE REPLACED. THE VEHICLE WAS REPAIRED. THE
21   MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
     APPROXIMATELY 42,000. THE VIN WAS NOT PROVIDED. **TR
22
23   UPDATED 10/31/18*JB

24   1 Affected Product
     Vehicle
25
26
27
28

                                               58
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 62 of 101




 1
     MAKE                            MODEL                    YEAR
 2
 3
 4   TESLA                           MODEL S                  2016

 5
 6
 7   August 16, 2018 NHTSA ID NUMBER: 11120467
     Components: SUSPENSION
 8
     NHTSA ID Number: 11120467
 9   Incident Date August 14, 2018
10   Consumer Location BARRINGTON, IL
11   Vehicle Identification Number 5YJSA1E26GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     CRACKED FRONT SUSPENSION - LOWER FORE ARM - DRIVERS SIDE, CRACKED AT THE
18   BALL JOINT INTERFACE RESULTING IN THE BALL JOINT SEPARATING FROM THE
     CONTROL ARM. THIS VEHICLE HAS 23,140 MILES AND HAS ONLY BEEN DRIVEN ON
19
     PAVED ROADS IN THE MIDWEST US. NO OFF ROAD OR ROUGH SERVICE. FAILURE
20   HAPPENED WHILE BACKING OUT OF A PARKING SPACE. WITHIN 5 FEET A LOUD SNAP
     WAS HEARD THEN RUBBING LIKE THE TIRE WAS HITTING THE WHEEL WELL. STOPPED
21   THE CAR AND FOUND THE DRIVERS SIDE LOWER BALL JOINT SEPARATED AT THE
     LOWER FORE ARM. LOWER FORE ARM WAS CRACKED. TESLA TOWED THE VEHICLE TO
22
     SERVICE CENTER AND REPLACE FORE LINK ASSY, LH (1041570-00B). ORIGINAL
23   DAMAGE TO PART APPEARED TO BE A CRACK IN THE PART WITH LOWER FORE ARM
     INTERFACE HOLE TO THE BALL JOINT STILL ROUND IN SHAPE. PICTURE ATTACHED
24   SHOW MORE DAMAGE DUE TO MOVING THE VEHICLE FOR TOWING AND REPAIR.
25   1 Affected Product
     Vehicle
26
27
28

                                               59
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 63 of 101




 1
     MAKE                          MODEL                      YEAR
 2
 3
 4   TESLA                         MODEL S                    2016

 5
 6
 7   July 12, 2018 NHTSA ID NUMBER: 11110981
     Components: SUSPENSION
 8
     NHTSA ID Number: 11110981
 9   Incident Date July 10, 2018
10   Consumer Location GLEN MILLS, PA
11   Vehicle Identification Number 5YJSA1E26GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     TESLA MODEL S 2016, VEHICLE IS MAKING A GRINDING NOISE FROM THE LEFT SIDE
18   AND THAT THE WHEEL APPEARS TO BE TOO CLOSE TO THE WHEEL WELL. A NOISE
     STARTED 2-3 DAYS AGO WHEN THE WE TRY TO TURN THE STEERING WHEEL TO TAKE
19
     A SHARP LEFT OR RIGHT TURN. THE FRONT SUSPENSION LINK ON THE DRIVER SIDE
20   WHEEL BROKE WHILE PARKING THE CAR.

21   GOT THE CAR TOWED TO TESLA SERVICE AND THEY FIXED IT 1 DAY LATER.
22
     CORRECTIONS: LINK - FRONT SUSPENSION - LOWER - FORE - LH
23
     REPLACED THE LEFT FORE LINK TO SPECIFICATION. VERIFIED PROPER OPERATION.
24
25   PARTS REPLACED BY TESLA -

26   FORE LINK ASSY, LH (1041570-00-B)
27   1WASHER, NORDLOCK, 15.2X30.7X3.4 (1033093-00-A)
28
     1NUT HF M14X1.50 [10] ZNNI NL INSERT (1004358-00-C)
                                              60
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 64 of 101




 1
     1BOLT H CAM M14X2.00X114 [10.9]-G720 (2007108)
 2
 3   1WASHER CAM M14X38X6X2.5 [10]-G720 (2007115)

 4   1NUT CLN HEX M14X2.0 [10] ZNAL-W (1006484-00-A)1
 5   1 Affected Product
     Vehicle
 6
 7   MAKE                             MODEL                   YEAR
 8
 9
     TESLA                            MODEL S                 2016
10
11
12
     May 30, 2018 NHTSA ID NUMBER: 11098746
13   Components: SUSPENSION, WHEELS
14   NHTSA ID Number: 11098746

15   Incident Date January 23, 2018

16   Consumer Location RANCHO MURIETA, CA

17   Vehicle Identification Number 5YJSA1E29GF****

18
     Summary of Complaint
19
     CRASHNo
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23   BELOW IS A COPY OF AN EMAIL I SENT TO TESLA ON APRIL 30,2018. I HAVE YET TO
     RECEIVE A RESPONSE. PLEASE CONTACT ME IF YOU NEED MORE INFORMATION.
24
25   ON JANUARY 23, 2018 I HAD AN INCIDENT WITH MY TESLA WHERE I HIT A SMALL
     POTHOLE (11” WIDE BY 18” LONG AND 2” DEEP) AT A MODERATE SPEED OF ABOUT
26   40MPH. (I HAVE PICTURES OF THE ROAD THE POTHOLE IN QUESTION.) I LOST SOME
     CONTROL OF MY CAR SWERVING INTO THE ONCOMING LANE FROM THE IMPACT, BUT
27
     MANAGED TO PULL OVER ABOUT A COUPLE OF HUNDRED YARDS AFTER THAT WITH
28   NO FURTHER INCIDENT. I THOUGHT I HAD BLOWN A TIRE SINCE I HAVE LOW PROFILE

                                                61
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 65 of 101




 1   TIRES ON THE LARGER RIMS ONLY TO FIND THE TIRE WAS STILL INFLATED. HOWEVER
     THE WHEEL WAS OFF CAMBER AND I NOTICED THAT IT HAD DAMAGED SOME OF THE
 2   WHEEL WELL ON FURTHER INSPECTION.I EVENTUALLY GOT EVERYTHING FIXED
 3   (ABOUT FOUR WEEKS LATER) AND THE BILL WAS $4200.00 WHICH I PAID. HOWEVER,
     AFTER MUCH THOUGHT AND CONSIDERATION, I BELIEVE THE CONTROL ARM IS OF A
 4   FAULTY DESIGN AND THIS SHOULD HAVE BEEN COVERED BY TESLA. IN FACT, I HAVE
     A PICTURE OF THE CONTROL ARM WHILE IT WAS ON THE CAR AND I AM IN
 5   POSSESSION OF IT AND ALL THE DAMAGED PARTS. I DO NOT BELIEVE THAT MY TESLA
 6   SHOULD HAVE SUFFERED SO MUCH DAMAGE FOR A RELATIVELY SMALL POTHOLE
     AND BELIEVE THE HEAVY LITHIUM BATTERY COUPLED WITH THE IMPROPERLY
 7   ENGINEERED CONTROL ARM CAUSED THE PROBLEM. I ALSO NOTE MINE IS NOT THE
     ONLY COMPLAINT OF THIS NATURE AS I HAVE SEEN OTHER COMPLAINTS IN ONLINE
 8
     BLOGS AND FEEL THAT THIS MAY BE A SYSTEMIC PROBLEM WITH TESLA’S CONTROL
 9   ARMS. IT IS ALSO IMPORTANT TO NOTE THAT I PURCHASED THE TESLA FOR MANY
     REASONS, BUT ONE OF THE MAIN REASONS WAS ITS SAFETY RECORD AND RATINGS
10   BY THE NHTSA WHO I HAVE COPIED ON THIS EMAIL. AFTER LOSING MOMENTARY
     CONTROL FROM HITTING SUCH A SMALL POTHOLE WHICH PUT ME INTO THE
11
     ONCOMING LANE, (I WAS LUCKY THERE WAS NOT ONCOMING TRAFFIC) I DO NOT
12   HAVE THE CONFIDENCE IN THE CAR THAT I ONCE DID.

13   1 Affected Product
     Vehicle
14
15   MAKE                         MODEL                       YEAR
16
17
     TESLA                        MODEL S                     2016
18
19
20
     December 18, 2016 NHTSA ID NUMBER: 10936088
21   Components: WHEELS, SUSPENSION
22   NHTSA ID Number: 10936088
     Incident Date December 18, 2016
23
     Consumer Location BRONXVILLE, NY
24
     Vehicle Identification Number 5YJSA1E2XGF****
25
26
     Summary of Complaint
27
     CRASHNo
28
     FIRENo
                                               62
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 66 of 101




 1   INJURIES0
 2   DEATHS0
     LEFT WHEEL FELL OFF FROM WHAT APPEARS TO BE A BROKEN BOLT CONTROLLING
 3   LOWER CONTROL ARM. THE CAR WAS BACKING INTO A DRIVEWAY AT LOW SPEEDS
 4   WITH A SUDDEN THUD. THE LEFT FRONT WAS RESTING ON THE TIRE WITH THE TIRE
     TURNED AT 90 DEGREES. THE LOWER CONTROL ARM WAS NO LONGER ATTACHED
 5   WITH THE BOLT BROKEN. SEE PICTURES.
 6   1 Affected Product
     Vehicle
 7
 8   MAKE                             MODEL                   YEAR
 9
10
     TESLA                            MODEL S                 2016
11
12
13
     November 3, 2016 NHTSA ID NUMBER: 10924050
14   Components: SUSPENSION
15   NHTSA ID Number: 10924050

16   Incident Date October 10, 2016

17   Consumer Location SAINT LOUIS, MO

18   Vehicle Identification Number 5YJSA1E26GF****

19
     Summary of Complaint
20
     CRASHNo
21
     FIRENo
22
     INJURIES0
23
     DEATHS0
24   BALL JOINT EQUIVALENT FRACTURED WHILE PULLING OUT OF GARAGE. FRONT END
     FELL, NEARLY BRINGING TIRE INTO CONTACT WITH WHEEL WELL.
25
     1 Affected Product
26   Vehicle
27
28

                                                63
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 67 of 101




 1
     MAKE                         MODEL                       YEAR
 2
 3
 4   TESLA                        MODEL S                     2016

 5
 6
 7   June 21, 2016 NHTSA ID NUMBER: 10875120
     Components: SUSPENSION
 8
     NHTSA ID Number: 10875120
 9   Incident Date June 1, 2016
10   Consumer Location SAN JOSE, CA
11   Vehicle Identification Number 5YJSA1E24GF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     2016 TESLA MODEL S. CONSUMER WRITES IN REGARDS TO VEHICLE SUSPENSION/
18   FRONT WHEEL CONTROL ARM ISSUES. *SMD
19
     THE CONSUMER STATED THE CONTROL ARM BROKE, WHEN HE ATTEMPTED TO BACK
20   OUT OF HIS GARAGE. *JB

21   1 Affected Product
     Vehicle
22
23   MAKE                         MODEL                       YEAR
24
25
     TESLA                        MODEL S                     2016
26
27
28

                                               64
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 68 of 101




 1   September 22, 2020 NHTSA ID NUMBER: 11360383
     Components: STEERING, SUSPENSION
 2   NHTSA ID Number: 11360383
 3   Incident Date September 21, 2020
 4   Consumer Location ANN ARBOR, MI
 5   Vehicle Identification Number 5YJSA1E13HF****
 6
 7   Summary of Complaint

 8   CRASHNo

 9   FIRENo

10   INJURIES0

11   DEATHS0
     DRIVING HOME FROM SERVICE ON THE HIGHWAY, WHILE ON A STRAIGHT SECTION, I
12   WAS FORCED TO USE MY BRAKES TO SLOW DOWN FOR ANOTHER CAR AND BAM!
     CATASTROPHIC FAILURE OF THE DRIVERS SIDE FRONT CONTROL ARM. INTERESTING
13   THING THOUGH... I’D ADDRESSED A CONCERN ABOUT A GRINDING NOISE FROM UP
14   FRONT, AT A PRIOR SERVICE, AND THEY INFORMED ME THAT THE SOUND WAS
     NORMAL BASED ON THE HIGH PERFORMANCE BRAKES. WHICH I KNEW SOUNDED
15   WRONG. NOW THIS? SEEMS A BIT SHADY TO ME.
16   1 Affected Product
     Vehicle
17
18   MAKE                            MODEL                    YEAR
19
20
     TESLA                           MODEL S                  2017
21
22
23
     August 29, 2020 NHTSA ID NUMBER: 11351962
24   Components: STEERING, SUSPENSION, WHEELS
25   NHTSA ID Number: 11351962

26   Incident Date August 29, 2020

27   Consumer Location LAKE VIEW TERRACE, CA

28   Vehicle Identification Number 5YJSA1E21HF****

                                               65
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 69 of 101




 1   Summary of Complaint
 2   CRASHNo
 3   FIRENo

 4   INJURIES0

 5   DEATHS0
     I WAS BRAKING FROM ABOUT 35 MPH TO MAKE A 90 DEGREE RIGHT HAND TURN INTO
 6   DRIVEWAY. THERE WAS A SUDDEN GRINDING NOISE AND SHUDDERING. I CONTINUED
     TO BRAKE AND TURN UNTIL I WAS SAFELY IN THE DRIVEWAY. A QUICK INSPECT
 7
     REVEALED SOME DAMAGE TO THE WHEEL WELL, BUT THE CAR SEEM DRIVE-ABLE, SO
 8   I VERY SLOWLY LIMPED INTO A PARKING SPOT.

 9   I'VE READ ENOUGH POSTS FROM OTHER PEOPLE HAVING THIS SAME FAILURE TO
     IMMEDIATELY SUSPECT A SUSPENSION FAILURE. WHEN PARKED IT WAS EASY TO
10
     IDENTIFY THE SAME FAILURE I'VE SEEN ALL OVER THE INTERNET. CONTROL ARM
11   FAILED, RESULTING THE WHEEL TOUCHING THE WHEEL WELL AS I WAS BRAKING,
     BURNING THROUGH TO THE METAL AND GOUGING MY WHEEL.
12
     1 Affected Product
13   Vehicle
14
     MAKE                           MODEL                     YEAR
15
16
17   TESLA                          MODEL S                   2017
18
19
20   August 7, 2020 NHTSA ID NUMBER: 11343889
21   Components: SUSPENSION
     NHTSA ID Number: 11343889
22
     Incident Date August 1, 2020
23
     Consumer Location TEMECULA, CA
24
     Vehicle Identification Number 5YJSA1E23HF****
25
26   Summary of Complaint
27   CRASHNo
28   FIRENo

                                                66
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 70 of 101




 1   INJURIES0
 2   DEATHS0
     I JUST BOUGHT THE 2017 90D A MONTH AND HALF AGO AT 59K MILES NOW AT 65K
 3   MILES AND HEARD A POP AS I WAS PULLING AWAY FROM THE CURB AT 3-5 MPH.
 4   THOUGHT IT SOUNDED WEIRD BUT MAY HAVE JUST BEEN A WATER BOTTLE OR
     SOMETHING. UNFORTUNATELY I WAS ON A ROAD TRIP BACK HOME FROM THE BAY
 5   AREA WITH MY DAUGHTER.
 6   I STOPPED ON THE FREEWAY FOR A BATHROOM BREAK AND HEARD MY FRONT
 7   WHEEL DRIVERS SIDE GRINDING AGAINST THE WHEEL WELL. AFTER SPECULATION IT
     LOOKED AS THOUGH WHILE FACING THE WHEEL IT OFFSET TO THE RIGHT. I ASKED
 8   FOR A CALL FROM THE SC VIA TEXT AFTER MAKING AN APPOINTMENT AND HE SAID
     TO BRING MY CAR IN ASAP AS IT COULD BE A SAFETY ISSUE. AN HOUR LONGER INTO
 9   DRIVING I BRAKED LIGHTLY BECAUSE A CAR CAME INTO MY LANE ON I-5 AND THEN
10   THERE WAS A LOUDER POP, GRINDING NOISE FOLLOWED BY A LOUD SCREECH, AND
     STEAM COMING FROM THE WHEEL WELL. I IMMEDIATELY PULLED OVER AND HAD
11   THE CAR TOWED TO COSTA MESA SERVICE CENTER WITH ME, MY 5 YEAR OLD, AND
     GIRLFRIEND IN A TOW TRUCK.
12
13   SC SAID THAT THERE’S SIGNS OF IMPACT AND THAT IT CANNOT BE COVERED UNDER
     WARRANTY. THOUGH THEIR “SIGNS OF IMPACT” ARE CLEARLY WEAR AND TEAR AND
14   CURB RASH FROM PARKING MARGINS( WHICH I’M POSITIVE WERE THERE WHEN THE
     CAR WAS SOLD TO ME) I DIDN’T HIT ANYTHING AND IF I DID THE 4 CARS IN FRONT OF
15
     ME WOULD’VE TOO.
16
     AND EVEN MORE UNFORTUNATELY TESLA STARTED THE REPAIRS BEFORE
17   INSURANCE GOT OUT THERE AND NOW THEY’RE TALKING ABOUT NOT COVERING IT.
     SO I MAY BE OUT 5K THAT I WAS QUOTED BECAUSE TESLA DECIDED IT’D BE GREAT
18
     TO REPLACE THE FRONT BUMPER AND GET IT PAINTED
19
     1 Affected Product
20   Vehicle

21
     MAKE                       MODEL                         YEAR
22
23
24   TESLA                      MODEL S                       2017

25
26
27   February 21, 2020 NHTSA ID NUMBER: 11310679
     Components: SUSPENSION, WHEELS
28   NHTSA ID Number: 11310679
                                              67
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 71 of 101




 1   Incident Date February 21, 2020
 2   Consumer Location LOMA LINDA, CA
 3   Vehicle Identification Number 5YJSA1E11HF****

 4
     Summary of Complaint
 5
     CRASHNo
 6
     FIRENo
 7
     INJURIES0
 8
     DEATHS0
 9   MY CAR IS ONLY 2 YRS OLD AND WHILE BACKING OUT OF A PARKING SPACE IN A
10   PARKING STRUCTURE, I FELT A LIFT THEN LOWERING OF FRONT DRIVER'S SIDE
     WHEEL (LIKE GOING OVER SPEED BUMP, BUT THERE WAS NONE) THEN WOULD
11   BARELY DRIVE. TOLD THAT THE DRIVER'S FRONT LOWER CONTROL ARM IS BROKEN.
12   1 Affected Product
     Vehicle
13
14   MAKE                          MODEL                      YEAR
15
16
     TESLA                         MODEL S                    2017
17
18
19
     December 11, 2019 NHTSA ID NUMBER: 11288480
20   Components: SUSPENSION
21   NHTSA ID Number: 11288480

22   Incident Date December 7, 2019

23   Consumer Location SACRAMENTO, CA

24   Vehicle Identification Number 5YJSA1E14HF****

25
     Summary of Complaint
26
     CRASHNo
27
     FIRENo
28

                                               68
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 72 of 101




 1   INJURIES0
 2   DEATHS0
     PULLING AWAY FROM A STOP IN A PARKING LOT, THERE WAS A NEW RATTLE AT THE
 3   LEFT FRONT OF THE CAR, BUT THE CAR DROVE NORMALLY. MADE A RIGHT TURN
 4   ONTO A STREET AND SLOWLY APPROACHED AN INTERSECTION. STOPPING AT THE
     INTERSECTION, THERE WAS A LOUD THUNK. GOT OUT AND SAW THE FRONT LEFT
 5   TIRE WAS OFF-CENTER IN THE WHEEL WELL AND TOUCHING THE REAR WHEEL WELL
     WALL. DROVE THE CAR 100 FEET BACK INTO THE PARKING LOT. CAR WAS TOWED TO
 6   TESLA SERVICE CENTER. TESLA REPLACED BOTH FORE LINK ASSEMBLIES. THERE IS A
 7   NOTATION ON THE REPAIR INVOICE THAT "FOUND BOTH FORE LINKS REVISION A'S.
     REPLACED BOTH FORE LINKS WITH REVISION B'S." I STRONGLY FEEL THAT THIS
 8   SHOULD HAVE BEEN A RECALL, AS I FIND MANY BLOG ENTRIES WHERE THE SAME
     PART HAS FAILED OVER THE PAST FEW YEARS AND TESLA REPLACED THE ONE THAT
 9   HAD NOT FAILED WITH THE NEW REVISION.
10   1 Affected Product
11   Vehicle

12
     MAKE                         MODEL                       YEAR
13
14
     TESLA                        MODEL S                     2017
15
16
17
18   November 18, 2019 NHTSA ID NUMBER: 11280758
     Components: SUSPENSION
19   NHTSA ID Number: 11280758
20   Incident Date November 15, 2019
21   Consumer Location LIBERTY HILL, TX
22   Vehicle Identification Number 5YJSA1E24HF****
23
24   Summary of Complaint

25   CRASHNo
     FIRENo
26
     INJURIES0
27
     DEATHS0
28

                                               69
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 73 of 101




 1   WHEN BACKING OUT OF A PARKING SPOT AND TURNING THE WHEEL TO THE LEFT (AT
     A VERY LOW RATE OF SPEED). I HEARD A LOUD POP. THE LEFT FRONT WHEEL FELT
 2   LIKE IT WAS IN A BIND AS WELL AS MAKING A LOUD GRINDING SOUND. THE CAR HAD
 3   TO BE TOWED TO THE TESLA SERVICE CENTER. THE TECHNICIAN DIAGNOSED THE
     PROBLEM AS A BROKEN CONTROL ARM. HE COULD NOT TELL ME WHAT CAUSED THE
 4   ARM TO BREAK. THIS COULD HAVE BEEN DISASTROUS IF DRIVING ON THE ROAD AT
     NORMAL SPEED.
 5
     1 Affected Product
 6   Vehicle
 7
     MAKE                          MODEL                      YEAR
 8
 9
10   TESLA                         MODEL S                    2017
11
12
13   October 3, 2019 NHTSA ID NUMBER: 11265885
14   Components: SUSPENSION
     NHTSA ID Number: 11265885
15
     Incident Date September 17, 2019
16
     Consumer Location IRVINE, CA
17
     Vehicle Identification Number 5YJSA1E28HF****
18
19   Summary of Complaint
20   CRASHNo
21   FIRENo
22   INJURIES0
23   DEATHS0
     TL* THE CONTACT OWNS A 2017 TESLA MODEL S. WHILE THE CONTACT WAS EXITING
24   THE DRIVEWAY, THE SUSPENSION ARM FRACTURED ON THE DRIVER'S SIDE OF THE
25   VEHICLE. THE DEFECT LED TO SCRATCHES ON THE INSIDE OF THE FRONT DRIVER'S
     SIDE WHEEL. THERE WERE NO WARNING INDICATORS ILLUMINATED. THE CONTACT
26   NOTIFIED THE MANUFACTURER OF THE FAILURE AND WAS INFORMED THAT
     SOMETHING MAY HAVE STRUCK THE VEHICLE AND CAUSED THE SUSPENSION
27
     FAILURE. THE CONTACT DISPUTED THIS CLAIM. THE CONTACT TOOK THE VEHICLE TO
28   AN INDEPENDENT MECHANIC AND THEY REFUSED TO SERVICE THE VEHICLE UNTIL

                                               70
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 74 of 101




 1   THE CONTACT COULD PROVIDE A COLLISION REPORT. THE DEALER WAS NOT
     CONTACTED. THE VEHICLE WAS NOT REPAIRED. THE FAILURE MILEAGE WAS 30,300.
 2
     1 Affected Product
 3   Vehicle
 4
     MAKE                            MODEL                    YEAR
 5
 6
 7   TESLA                           MODEL S                  2017
 8
 9
10   August 19, 2019 NHTSA ID NUMBER: 11244971
11   Components: SUSPENSION
     NHTSA ID Number: 11244971
12
     Incident Date August 15, 2019
13
     Consumer Location BEVERLY HILLS, CA
14
     Vehicle Identification Number 5YJSA1E18HF****
15
16   Summary of Complaint
17   CRASHNo
18   FIRENo
19   INJURIES0
20   DEATHS0
     I WAS DRIVING ON A CITY STREET WHEN A CAR CUT INTO MY LANE, SO I SLAMMED
21   ON THE BRAKES REAL HARD, AND I HEARD A LOUD SNAPPING SOUND AND GRINDING
22   NOISE AFTERWARDS.

23   THE LOWER CONTROL ARM ON THE FRONT PASSENGER SIDE IS NOW POPPED OUT OF
     PLACE.
24
25   I HAVE SEARCHED ONLINE AND FOUND THAT THIS ISSUE IS NOT UNIQUE TO ME,
     MANY OTHER PEOPLE HAVE THE SAME ISSUE.
26
     I WAS LUCKY THAT THIS HAPPENED WHEN I WAS NOT DRIVING ON THE FREEWAY,
27
     THERE ARE CASES OF ACCIDENTS BECAUSE OF THIS ISSUE.
28

                                               71
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 75 of 101




 1
     TESLA SAYS IT IS NOT UNDER WARRANTY AND THERE IS NO RECALL FOR THIS ISSUE.
 2
     1 Affected Product
 3   Vehicle
 4
     MAKE                          MODEL                      YEAR
 5
 6
 7   TESLA                         MODEL S                    2017
 8
 9
10   July 22, 2019 NHTSA ID NUMBER: 11233752
11   Components: SUSPENSION
     NHTSA ID Number: 11233752
12
     Incident Date July 18, 2019
13
     Consumer Location FRANKLIN, TN
14
     Vehicle Identification Number 5YJSA1E22HF****
15
16   Summary of Complaint
17   CRASHNo
18   FIRENo
19   INJURIES0
20   DEATHS0
     AS I WAS BACKING OUT OF MY DRIVEWAY AT LOW SPEED IN MY 2017 TESLA MODEL S
21   90D (16,500 MILES) WITH THE WHEELS TURNED TO THE LEFT, I HEARD A LOUD BANG. I
22   THOUGHT I RAN OVER SOMETHING SO GOT OUT TO LOOK AND SAW NOTHING. AS I
     PROCEEDED TO DRIVE THE CAR, IT DROVE SMOOTHLY AT FIRST BUT I COULD HEAR A
23   SCRAPING OR RUBBING SOUND AS I PUT ON THE BRAKES OR HIT THE ACCELERATOR
     AFTER BRAKING. AFTER PARKING AT MY DESTINATION, WHEN I WAS BACKING OUT
24   TO LEAVE I HEARD AND FELT RUMBLING AND SCRAPPING ON THE LEFT FRONT
25   DRIVERS WHEEL. I LOOKED AND SAW THAT THE LEFT FRONT WHEEL LINER WAS
     BROKEN AND COLLAPSED AND THE TIRE WAS RUBBING ON THE WHEEL WELL. I
26   PUSHED THE LINER INTO PLACE AND DROVE DIRECTLY TO TESLA SERVICE (3 MILES
     AWAY) NOTICING MY BRAKES WHERE SLIPPING WHEN APPLIED. ON ARRIVAL THE
27
     TECHNICIAN INFORMED ME MY LEFT FRONT CONTROL ARM WAS BROKEN AND
28   ASKED ME IF I HAD BEEN IN AN ACCIDENT. I TOLD HIM NO, AND HE SAID THEY

                                               72
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 76 of 101




 1   WOULD NEED TO ELEVATE THE CAR TO LOOK AT EXACTLY WHAT HAPPENED. THE
     LEFT CONTROL ARM FORE LINK HAD SPONTANEOUSLY FAILED. TESLA FIXED BOTH
 2   THE FAILED LEFT AND THE INTACT RIGHT UNDER WARRANTY ALONG WITH THE
 3   WHEEL LINER, ALIGNED THE CAR AND IT IS NOW RUNNING NORMAL. I HAVE SEEN
     MANY COMPLAINTS OF THE PREMATURE FAILURE OF THE FORE LINK ASSEMBLY IN
 4   THE MODEL S AND BELIEVE THIS IS A SYSTEMIC PROBLEM.
 5   1 Affected Product
     Vehicle
 6
 7   MAKE                          MODEL                      YEAR
 8
 9
     TESLA                         MODEL S                    2017
10
11
12
     June 15, 2019 NHTSA ID NUMBER: 11220236
13   Components: STEERING, SUSPENSION, WHEELS
14   NHTSA ID Number: 11220236

15   Incident Date June 13, 2019

16   Consumer Location PLEASANTON, CA

17   Vehicle Identification Number 5YJSA1E28HF****

18
     Summary of Complaint
19
     CRASHNo
20
     FIRENo
21
     INJURIES0
22
     DEATHS0
23   BACKING INTO A PARKING SPOT THE DRIVER SIDE FRONT FORE LINK FAILED WHILE
     TURNING THE STEERING WHEEL. THIS DAMAGED THE WHEEL, TIRE AND WHEEL
24   WELL.
25   1 Affected Product
26   Vehicle

27
28

                                               73
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 77 of 101




 1
     MAKE                          MODEL                      YEAR
 2
 3
 4   TESLA                         MODEL S                    2017

 5
 6
 7   April 8, 2019 NHTSA ID NUMBER: 11194559
     Components: SUSPENSION
 8
     NHTSA ID Number: 11194559
 9   Incident Date April 7, 2019
10   Consumer Location LONG BEACH, CA
11   Vehicle Identification Number 5YJSA1E2HF1****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     WHEN BACKING OUT OF A PARKING SPACE YESTERDAY, THERE WAS A LOUD
18   GRINDING SOUND AND THE CAR WOULD NOT MOVE. AFTER MOVING IT BACK A FEW
     FEET, THE CAR WOULD GO SO I DROVE IT A MILE HOME VERY SLOWLY AND CALLED
19
     FOR A TOW. THEY TOOK THE CAR AWAY YESTERAY. WHEN MOVING THE CAR TO THE
20   TOW TRUCK, A THREE-INCH ALUMINUM PIECE TORN ON BOTH ENDS AND BADLY
     MANGLED FELL OUT.
21
     1 Affected Product
22   Vehicle
23
     MAKE                          MODEL                      YEAR
24
25
26   TESLA                         MODEL S                    2017

27
28

                                               74
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 78 of 101




 1
     April 6, 2019 NHTSA ID NUMBER: 11194264
 2   Components: SUSPENSION
 3   NHTSA ID Number: 11194264

 4   Incident Date March 25, 2019

 5   Consumer Location SANTEE, CA
     Vehicle Identification Number 5YJSA1E17HF****
 6
 7
     Summary of Complaint
 8
     CRASHNo
 9
     FIRENo
10
     INJURIES0
11
     DEATHS0
12   WHILE REVERSING MY VEHICLE OUT OF MY DRIVEWAY WITH THE STEERING WHEEL
     TURNED ALL THE WAY TO THE LEFT, A LOUD SNAPPING SOUND WAS HEARD FROM
13   THE FRONT DRIVER’S SIDE TIRE. UPON INSPECTION, THE CAUSE OF THE SOUND WAS
14   NOT VISIBLE.

15   I CONTINUED DRIVING A FEW MILES WHILE LISTENING FOR ANY CHANGES TO THE
     VEHICLE. A FEW MILES DOWN THE ROAD, I PREPARED TO ENTER THE FREEWAY. AS I
16   DEPRESSED THE BRAKE PEDAL, THERE WAS A LOUD GRINDING NOISE EMITTING
17   FROM THE FRONT OF THE VEHICLE.

18   I PULLED THE VEHICLE OFF TO THE SIDE OF THE ROAD AND CALLED TESLA ROADSIDE
     ASSISTANCE. I ADVISED THEM OF MY OBSERVATIONS AND WAS ISSUED A
19
     PRELIMINARY DIAGNOSIS OF DEBRIS IN THE BRAKE CALIPER. I PROCEEDED TO DRIVE
20   MY CAR TO A HIGH-PRESSURE WASHING STATION TO REMOVE THE DEBRIS.

21   WHILE PARKING AT MY DESTINATION, I NOTICED MY STEERING WHEEL REQUIRED A
     BIT MORE FORCE TO DURN THE WHEEL; AS I WAS ENCOUNTERING MORE RESISTANCE
22
     THAN USUAL WHILE STEERING THE VEHICLE.
23
     I GOT OUT AND LOOKED AT THE FRONT DRIVER’S SIDE WHEEL WHILE THE STEERING
24   WHEEL WAS TURNED ALL THE WAY TO THE LEFT. I NOTICED A HOLE
25   APPROXIMATELY 2” TALL AND 1” WIDE HAD BEEN WORN THROUGH THE WHEEL WELL
     LINER BEHIND THE REAR OF THE TIRE. THROUGH THE HOLE, I SAW SOME WIRE
26   COVERINGS AND A PIECE OF THE VEHICLE’S ALUMINUM FRAME. I ALSO OBSERVED
     THE WHEEL WOULD RUB UP AGAINST THE EXPOSED METAL FRAME WHEN THE
27   STEERING WHEEL WAS TURNED.
28
     I CALLED TESLA ROADSIDE AGAIN AND UPDATED THEM OF MY FINDINGS. THE CAR
                                         75
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 79 of 101




 1   WAS TOWED TO THE SERVICE CENTER AND SUBSEQUENTLY DIAGNOSED WITH A
     BROKEN FORE-LINK ON THE FRONT DRIVER’S SIDE SUSPENSION. THE FORE-LINKS ON
 2   BOTH SIDES OF THE VEHICLE WERE REPLACED, AS WELL AS THE WHEEL WELL LINER.
 3   1 Affected Product
 4   Vehicle

 5
     MAKE                             MODEL                   YEAR
 6
 7
     TESLA                            MODEL S                 2017
 8
 9
10
11   December 25, 2018 NHTSA ID NUMBER: 11163379
     Components: SUSPENSION
12   NHTSA ID Number: 11163379
13   Incident Date October 13, 2018
14   Consumer Location AUSTIN, TX
15   Vehicle Identification Number 5YJSA1E47HF****
16
17   Summary of Complaint
     CRASHYes
18
     FIRENo
19
     INJURIES0
20
     DEATHS0
21   I WAS DRIVING THROUGH AN EXIT RAMP AND I FELT SOMETHING BREAK ON THE
22   VEHICLE AND THEN WHEN I TRIED TO TURN THE VEHICLE, IT CONTINUED TO PUSH
     STRAIGHT. AFTER FURTHER REVIEW, THE REAR TOE ARM OF THE DRIVERS SIDE REAR
23   SUSPENSION BROKE. THIS FAILURE CAUSED THE REAR WHEEL TO BE ABLE TO TURN
     LEFT AND RIGHT.
24
     1 Affected Product
25   Vehicle
26
27
28

                                                76
     Class Action Complaint
     Case No.
               Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 80 of 101




 1
     MAKE                             MODEL                   YEAR
 2
 3
 4   TESLA                            MODEL S                 2017

 5
 6
 7   February 3, 2018 NHTSA ID NUMBER: 11066755
     Components: SUSPENSION, WHEELS
 8
     NHTSA ID Number: 11066755
 9   Incident Date January 29, 2018
10   Consumer Location Unknown
11   Vehicle Identification Number 5YJSB7E22HF****
12
13   Summary of Complaint
14   CRASHNo
15   FIRENo

16   INJURIES0

17   DEATHS0
     ON MONDAY MORNING(29.01.18) MY TESLA BROKE DOWN. THE DRIVER'S SIDE REAR
18   TYRE DISLODGED FROM THE SUSPENSION WHILE I WAS REVERSING INTO MY BAY.
19
     THE ISSUES BEGAN FROM THIS POINT
20
     1 AT ONLY 4526 MILES AND 122 DAYS OF AGE, ENDING UP WITH 3 WHEELS IS SIMPLY
21   UNACCEPTABLE.
22
     2 THEN ENSUED THE CONFUSION: I HAD TAKEN BREAKDOWN COVER FROM MY
23   INSURANCE COMPANY INCLUSIVE OF COURTESY CAR. THIS WAS DESPITE THE SALES
     PITCH RECOMMENDING TESLA ROADSIDE ASSISTANCE. THE MOMENT I CALLED
24   TESLA IT WAS A CASE OF FIGHTING WITH THEM REGARDING WHOSE FAULT IT WAS
25   RATHER THAN WHAT HAPPENS NEXT. I DIDN'T FEEL SUPPORTED AT ALL. TESLA
     SERVICE AND ROADSIDE ASSISTANCE WERE CONFIDENT THAT THIS WAS A CASE FOR
26   THE INSURERS
27   3 SO I CALLED MY INSURANCE COMPANY . THEY QUICKLY PICKED UP THE CAR AND
28   HAVE DELIVERED THE SAME TOTESLA MANCHESTER SOUTH, WHERE I HAD
     PURCHASED IT. WITH A PARTING SHOT THAT IF THIS RECURS IN THE NEXT 28 DAYS
                                         77
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 81 of 101




 1   THEY WILL NOT HELP.
 2   4 HENCE AS I AM SURE YOU WILL UNDERSTAND, I HAVE BEEN LEFT BY TESLA ON THE
 3   WAYSIDE, QUITE LITERALLY AND FIGURATIVELY. I AM FORTUITOUS TO BE IN ONE
     PIECE, WRITING THIS MESSAGE TO YOU. THINGS COULD HAVE BEEN A LOT WORSE....
 4
     I DRIVE 25 MILES DAILY EACH WAY TO WORK AND BACK. AND MOSTLY THIS IS ON
 5   THE MOTORWAY.
 6
     5 NOW WHERE DID WE GO WRONG?
 7
     THUS COULD POTENTIALLY BE A MANUFACTURING DESIGN ISSUE
 8
 9   BUT MY CONFIDENCE IN TESLA HAS TAKEN A BEATING.

10   MY MAIN CONCERN AT THE MOMENT IS: AM I FEELING SAFE IN THIS VEHICLE? THE
     ANSWER IS NO.
11
     1 Affected Product
12
     Vehicle
13
14   MAKE                              MODEL                                  YEAR

15
16   TESLA                             MODEL S                                2017
17
18   C.     Tesla’s Active Concealment of the Suspension Defect
19                  Despite its knowledge of the Defect, Tesla has gone to great lengths to actively conceal
20   its knowledge of the Suspension Defect. Tesla has not performed a recall to correct the Suspension
21   Defect in the United States. Instead, it has issued several Technical Service Bulletins to address
22   customers complaints of the Defect. Tesla, however, has attempted to avoid the financial fallout that
23   would result from recalling the Class Vehicles by downplaying dangerousness of the Defect and the
24   scope of vehicles affected by it. In reality, these TSBs are truly aimed at addressing a uniform safety
25   defect in front and rear suspension components that equally affects all of the Class Vehicles.
26
27
28

                                                         78
     Class Action Complaint
     Case No.
                     Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 82 of 101




 1              1.     Tesla Used Technical Service Bulletins to Downplay the Defect
 2                     Tesla has issued three separate Technical Service Bulletins addressing the Suspension
 3   Defect, but each of these technical service bulletins fail to address the full scope of the vehicles affected
 4   by problems and ignores the safety implications.
 5                     On March 16, 2015, Tesla issued TSB-13-31-003 for the 2012-2013 Model S vehicles,
 6   stating:
 7                     The front lower control arm ball joints might develop greater free play
                       than is expected. This can result in a clicking or clunking sound from the
 8                     front suspension when driving over large bumps. If left uncorrected, the
                       ball joints could be subject to accelerated wear. Over time, the clicking or
 9                     clunking noises will become louder as the ball joint wear increases,
                       leading to required premature replacement of components.
10
11   (Ex. 4, TSB-13-31-003.)
12                     About two years later, Tesla issued TSB-17-31-001 for the 2016 Model S and Model X
13   stating, that “[s]ome Model S and Model X vehicles may have been manufactured with front suspension
14   fore links that may not meet Tesla’s strength specifications.” (See Ex. 5 TSB-17-31-001.) Tesla then
15   downplays the safety implications of the identified suspension problems, explaining only that “[i]n the
16   event of link failure, the driver can still maintain control of the vehicle but the tire may contact the wheel
17   arch liner.” (See id.)
18                     On January 3, 2019, Tesla issued TSB-19-31-001 for the 2013 and 2014 Model S, stating
19   that “[o]n certain Model S vehicles, lower rear control arm might crack, causing excessive negative
20   camber of the rear suspension.” (See Ex. 6, TSB-19-31-001.)
21                     On information and belief, Tesla issued each of the TSBs above in a piecemeal fashion to
22   avoid an all-out recall of the Class Vehicles. On further information and belief, Tesla has silently
23   redesigned and strengthened the suspension components subject to failure as a result of the Suspension
24   Defect but has failed to inform Plaintiff and the Class of these. Moreover, despite having the parts
25   necessary to correct the Suspension Defect, Tesla continues to conceal such information from
26   prospective purchasers of its vehicles and existing Class Vehicles owners. Indeed, this is evident from
27   Plaintiff’s own experience.
28

                                                           79
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 83 of 101




 1                  As stated above, Tesla issued TSB-19-31-001 admitting that the rear lower control arms
 2   on the 2013 and 2014 vehicles are prone to cracking. In that TSB, Tesla instructs its service advisors to
 3   use lower rear control arms bearing part number 1027459-99-A for repairs. (See Ex. 6.)
 4                  TSB-19-31-001 is not only evidence of Tesla’s knowledge of the defect, but when
 5   analyzed more closely, also demonstrates Tesla’s fraudulent conduct and active concealment of the
 6   Suspension Defect aimed at avoiding its warranty obligations to Plaintiff and the Class members.
 7                  In Plaintiff’s case, when his Tesla 2016 Model S experienced failure of the lower rear
 8   control arm, Tesla’s service advisers replaced the failed lower rear control arm on his 2016 Model S. To
 9   repair Plaintiff’s vehicle, Tesla used the same lower control arm called for by TSB-19-31-001. (See Ex.
10   7., Tesla Invoice.) From this, it would appear that Tesla is aware of the fact that TSB 19-31-001 should
11   be expanded to cover later model years including the 2016 Model S but is failing to acknowledge this.
12   Indeed, Tesla’s financial incentives to keep this information concealed and limit the scope of the TSB is
13   high. While many, if not all of the 2013 and 2014 Model S vehicles are out of warranty, many later
14   model years—like Plaintiff’s 2016 Model S—are still within their warranty periods.
15          2.      Tesla Concealed the Suspension Defect by Coercing Customers to Sign Non-
16                  Disclosure Agreements
17          In or around 2016, there were online reports that Tesla was requiring its customers to sign non-
18   disclosure agreements in exchange for “goodwill repairs” to correct the failed suspension components of
19   their vehicles. 4 Tesla ultimately ceased this practice under significant pressure from NHSTA. However,
20   on information and belief, Tesla’s use of non-disclosure agreements has suppressed the number of
21   NHSTA complaints concerning the Suspension Defect.
22                             VI     PLAINTIFF-SPECIFIC ALLEGATIONS
23                  On the evening of February 2, 2020, Plaintiff Williams was driving his 2016 Model S
24   (hereinafter “the vehicle”) home from work on an interstate highway at approximately 65 miles per
25
26
27   4
      See https://www.nytimes.com/2016/06/11/business/tesla-motors-model-s-suspension.html (Last
28   Accessed November 20, 2020); see also https://dailykanban.com/2016/06/08/tesla-suspension-breakage-
     not-crime-coverup/ (Last Accessed November 20, 2020).
                                                       80
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 84 of 101




 1   hour. During the trip, Plaintiff Williams noticed that there was a wobbling sensation coming from the
 2   vehicle that he had not experienced before.
 3                  Upon arriving at his residence in Alameda, California, Plaintiff Williams slowly backed
 4   into a parallel parking spot, and while doing so, he heard a grinding noise emit from the vehicle.
 5   Plaintiff inspected the vehicle and discovered that the rear passenger side lower control arm had broken
 6   off the steering knuckle and caused the wheel to fold inward.
 7                  At this time, Plaintiff’s vehicle had 62,602 miles on its odometer and was covered by
 8   Tesla’s Used Vehicle Limited Warranty period.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                  On February 3, 2020, Plaintiff had the vehicle towed to Tesla’s service center in
25   Berkeley, California for repairs. At Tesla’s service center, Plaintiff spoke with one the service advisors,
26   Matt Brown, and expressed that he believed the rear lower control arm had failed because of a defect
27   and that it should be repaired or replaced under warranty.
28

                                                         81
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 85 of 101




 1                  After inspecting the vehicle, Tesla informed Plaintiff that it would not cover the
 2   necessary repairs to the vehicle through the warranty. Tesla told Plaintiff that the damage had not
 3   resulted from a defect, but from a pothole or damage caused by the previous owner.
 4                  Accordingly, Tesla required Plaintiff to pay $2,090.00 out-of-pocket for all of the
 5   necessary repairs to the vehicle resulting from the Suspension Defect.
 6                  The defects in the design, manufacture, configuration, and assembly of the subject
 7   vehicles were a substantial factor in causing Plaintiff’s vehicles to experience suspension failure.
 8                  Prior to the sale and distribution of the Class Vehicles, Defendants TESLA and DOES 1
 9   through 100, inclusive, knew the Class Vehicles were in a defective condition as previously described.
10   Further, Defendants, through their officers, directors and managing agents, had prior notice and
11   knowledge from several sources, including, but not limited to, the results of a multiplicity of crash tests
12   run prior to the date of said accident, internal memoranda and correspondence, and industry
13   publications, as well as notice of numerous crashes and serious injuries caused by the design of the
14   subject vehicles, that the vehicles were defective and presented a substantial and unreasonable risk of
15   harm to the American motoring public, including Plaintiff, in that said defects unreasonably subjected
16   occupants to injury.
17                  Had Plaintiff been informed of the Suspension Defect in the Class Vehicles, he would not
18   have purchased or leased his Class Vehicles, or he would have paid substantially less for his own
19   vehicle.
20                  As a result of the conduct of said Defendants, Plaintiff incurred property and other
21   pecuniary losses as a result of the actions and inactions herein described.
22                  As a further result of the conduct of said Defendants, Plaintiff suffered both past and
23   future economic damages as a result of the actions and inactions herein described.
24                          VII     TOLLING OF STATUTES OF LIMITATIONS
25                  Any applicable statute(s) of limitations have been tolled by Tesla’s knowing and active
26   concealment and denial of the facts alleged herein. Plaintiff and Class Members could not have
27   reasonably discovered the true, latent nature of the Suspension Defect until shortly before this class
28   action litigation was commenced.

                                                          82
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 86 of 101




 1                  In addition, even after Plaintiff and Class Members contacted Tesla and sought repairs for
 2   the Suspension Defect, Tesla routinely told them that the Class Vehicles were not defective, as set forth
 3   above, even though true reason for the resulting suspension failures resulted from the Suspension
 4   Defect.
 5                  Tesla was and remains under a continuing duty to disclose to Plaintiff and the members
 6   of the Class the true character, quality, and nature of the Class Vehicles, that they will require costly
 7   repairs, pose safety concerns, and diminish the resale value of the Class Vehicles. As a result of Tesla’s
 8   active concealment of the Suspension Defect, any and all applicable statutes of limitations otherwise
 9   applicable to the allegations herein have been tolled.
10                                       VIII    CLASS ALLEGATIONS
11                  Plaintiff brings this action on their own behalf, and on behalf of a nationwide class
12   pursuant to Federal Rules of Civil Procedure Rules 23(a), 23(b)(2), and/or 23(b)(3).
13                  Nationwide Class:
14                  All persons or entities in the United States who are current or former
15                  owners and/or lessees of a Class Vehicle.
16                  In addition to the Nationwide Class, and pursuant to Federal Rules of Civil Procedure,
17   Rule 23(c)(5), Plaintiff seek to represent the following classes of consumers:
18                  California Class:
19                  All persons or entities in the state of California who are current or former
20                  owners and/or lessees of a Class Vehicle.
21                  Together, the Nationwide Class and the individual state classes shall be collectively
22   referred to herein as the “Class.” Excluded from the Class are Tesla, its affiliates, employees, officers
23   and directors, persons or entities that purchased the Class Vehicles for resale, and the Judge(s) assigned
24   to this case. Plaintiff reserves the right to modify, change, or expand the Class definitions based on
25   discovery and further investigation.
26                  Numerosity: Upon information and belief, the Class is so numerous that joinder of all
27   Class Members is impracticable. While the exact number and identities of individual members of the
28   Class are unknown at this time, such information being in the Tesla’s sole possession and obtainable by

                                                          83
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 87 of 101




 1   Plaintiff only through the discovery process, Plaintiff believes, and on that basis allege, that hundreds of
 2   thousands of Class Vehicles have been sold and leased in states that are the subject of the Class.
 3                  Existence and Predominance of Common Questions of Fact and Law: Common
 4   questions of law and fact exist as to all members of the Class. These questions predominate over the
 5   questions affecting individual Class members. These common legal and factual questions include, but
 6   are not limited to, whether:
 7                  a)      The Class Vehicles were sold with the Suspension Defect;
 8                  b)      Tesla knew about the Suspension Defect but failed to disclose it and its
 9                          consequences to Tesla customers;
10                  c)      Tesla misrepresented the safety of the Class Vehicles based on its
11                          knowledge of the Defect;
12                  d)      A reasonable consumer would consider the Suspension Defect or its
13                          consequences to be material;
14                  e)      Tesla should be required to disclose the Defect’s existence and its
15                          consequences; and
16                  f)      Tesla’s conduct violates the California Legal Remedies Act, California
17                          Unfair Competition Law, and the other statutes asserted herein.
18                  Typicality: All of Plaintiff’s claims are typical of the claims of the Class because
19   Plaintiff purchased their vehicles with the same suspension defect and defective vehicle design and/or
20   suspension component design as other Class members. Furthermore, Plaintiff and all members of the
21   Class sustained monetary and economic injuries including, but not limited to, ascertainable losses
22   arising out of Tesla’s wrongful conduct. Plaintiff advances the same claims and legal theories on behalf
23   of himself and all absent Class members.
24                  Adequacy: Plaintiff adequately represents the Class because his interests do not conflict
25   with the interests of the Class he seeks to represent, he has retained counsel who are competent and
26   highly experienced in complex class-action litigation, and Plaintiff intends to prosecute this action
27   vigorously. Plaintiff and his counsel are well-suited to fairly and adequately protect the interests of the
28   Class.

                                                          84
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 88 of 101




 1                  Superiority: A class action is superior to all other available means of fairly and
 2   efficiently adjudicating the claims brought by Plaintiff and the Class. The injury suffered by each
 3   individual Class member is relatively small in comparison to the burden and expense of individual
 4   prosecution of the complex and extensive litigation Tesla’s conduct would otherwise necessitate. It
 5   would be virtually impossible for Class Members on an individual basis to effectively redress the
 6   wrongs done to them. Even if Class Members could afford such individual litigation, the courts cannot.
 7   Individualized litigation presents a potential for inconsistent or contradictory judgments. Individualized
 8   litigation increases the delay and expense to all parties and to the court system, particularly where the
 9   subject matter of the case may be technically complex. By contrast, the class action device presents far
10   fewer management difficulties, and provides the benefits of single adjudication, an economy of scale,
11   and comprehensive supervision by a single court. Upon information and belief, individual Class
12   Members can be readily identified and notified based on, inter alia, Tesla’s vehicle identification
13   numbers, warranty claims, registration records, and database of complaints.
14                  Tesla has acted, and refused to act, on grounds generally applicable to the Class, thereby
15   making appropriate final equitable relief with respect to the Class as a whole.
16                                         IX       CAUSES OF ACTION
17   A.     Claims Brought on Behalf of the Nationwide Class
18                                                      COUNT I
19                     VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT
20                                              (15 U.S.C. § 2301, et seq.)
21                 (On behalf of the Nationwide Class, or alternatively, the California Class)
22                  Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
23   as though fully set forth at length herein.
24                  Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
25   Nationwide Class and the California Class.
26                  Plaintiff and the Class members are “consumers” within the meaning of the Magnuson-
27   Moss Warranty Act, 15 U.S.C. § 2301(3).
28                  Tesla is a supplier and warrantor within the meaning of 15 U.S.C. §§ 2301(4)-(5).

                                                            85
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 89 of 101




 1                   The Class Vehicles, including Plaintiff’s vehicles, are “consumer products” within the
 2   meaning of 15 U.S.C. § 2301(1).
 3                   Tesla’s 4 year/50,000-mile New Vehicle Limited Warranty is a “written warranty” within
 4   the meaning of 15 U.S.C. § 2301(6).
 5                   Tesla’s 2 year/100,00-mile Used Vehicle Limited Warranty is a “written warranty”
 6   within the meaning of 15 U.S.C. § 2301(6).
 7                   Tesla’s 1 year/10,000-mile Used Vehicle Limited Warranty is a “written warranty”
 8   within the meaning of 15 U.S.C. § 2301 (6).
 9                   Tesla breached its express warranties by:
10                   a)      Providing the Class Vehicles present an unreasonable risk of and thus not
11                           fit for their ordinary purpose of providing safe and reliable transportation.
12                   b)      By refusing and/or failing to repair or replace the Class Vehicles’
13                           suspension components that were caused by materials and/or design
14                           defects, described and referred to herein as the “Suspension Defect.”
15                   c)      Refusing and/or failing to honor the express warranties by repairing or
16                           replacing, free of charge, the consequential damage resulting from the
17                           Class Vehicles that have experienced the Suspension Defect
18                   Plaintiff and the other Class members relied on the existence and length of the express
19   warranties in deciding whether to purchase or lease the Class Vehicles.
20                   Tesla’s breach of express warranties has deprived Plaintiff and the other Class Members
21   of the benefit of their bargain.
22                   The amount in controversy of Plaintiff’s individual claims meets or exceeds the sum or
23   value of $25.00. In addition, the amount in controversy meets or exceeds the sum or value of $50,000
24   (exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.
25                   Tesla has been given a reasonable opportunity to cure its breach of Plaintiff’s written
26   warranty. Alternatively, Plaintiff and the other Class members are not required to afford Tesla a
27   reasonable opportunity to cure its breach because to do so would be futile. Tesla was also on notice of
28   the alleged defect from the complaints and service requests it received from Plaintiff and Class

                                                           86
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 90 of 101




 1   members, as well as from Tesla’s own warranty claims, customer complaint data, and NHTSA
 2   complaints.
 3                    As a direct and proximate cause of Tesla’s breach of the written warranties, Plaintiff and
 4   the other Class members sustained damages and other losses in an amount to be determined at trial.
 5   Tesla’s conduct damaged Plaintiff and the other Class members, who are entitled to recover actual
 6   damages, consequential damages, specific performance, diminution in value, costs, including statutory
 7   attorney fees and/or other relief as deemed appropriate.
 8   B.      Claims Brought on Behalf of the California Class
 9                                                    COUNT II
10               VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT (“CLRA”)
11                                          (Cal. Civ. Code § 1750, et seq.)
12                   (On Behalf of the Nationwide Class or, Alternatively, the California Class)
13                    Plaintiff incorporates by reference each preceding and succeeding paragraph as though
14   fully set forth at length herein.
15                    Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
16   Nationwide Class and the California Class.
17                    Tesla is a “person” as that term is defined in California Civil Code § 1761(c).
18                    Plaintiff and the Class members are “consumers” as that term is defined in California
19   Civil Code § 1761(d).
20                    Tesla engaged in unfair and deceptive acts in violation of the CLRA by the practices
21   described above, and by knowingly and intentionally concealing from Plaintiff and Class members that
22   the Class Vehicles suffer from a defect(s) (and the costs, risks, and diminished value of the vehicles as a
23   result of this problem). These acts and practices violate, at a minimum, the following sections of the
24   CLRA:
25               •    Representing that goods or services have sponsorships, characteristics,
26                    uses, benefits, or quantities which they do not have, or that a person has a
27                    sponsorship, approval, status, affiliation, or connection which he or she
28                    does not have;

                                                           87
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 91 of 101




 1              •   Representing that goods or services are of a particular standard, quality, or
 2                  grade, or that goods are of a particular style or model, if they are of
 3                  another; and
 4              •   Advertising goods and services with the intent not to sell them as
 5                  advertised.
 6                  Tesla’s unfair or deceptive acts or practices occurred repeatedly in its trade or business,
 7   were capable of deceiving a substantial portion of the purchasing public and imposed a serious safety
 8   risk on the public.
 9                  Tesla knew that the Class Vehicles were defectively designed or manufactured, would
10   fail without warning, and were not suitable for their intended use of providing safe and reliable
11   transportation. Tesla nevertheless failed to warn Plaintiff and the Class members about these inherent
12   dangers of the Suspension Defect, despite having a duty to do so.
13                  Tesla had the duty to Plaintiff and the Class Members to disclose the Suspension Defect
14   and the defective nature of the Class Vehicles because:
15                  a)     Tesla was in a superior position to know the true state of facts about the
16                         Suspension Defect and associated repair costs in the Class Vehicles;
17                  b)     Plaintiff and the Class Members could not reasonably have been expected to learn
18                         or discover that the Class Vehicles had dangerous defects until the defects became
19                         manifest;
20                  c)     Tesla knew that Plaintiff and the Class Members could not reasonably have been
21                         expected to learn about or discover the Suspension Defect and its associated
22                         repair costs; and
23                  d)     Tesla actively concealed the Suspension Defect, its causes, and resulting effects
24                         through deceptive marketing campaigns designed to hide the life-threatening
25                         problems from Plaintiff; and/or
26                  e)     Tesla made incomplete representations about the safety and reliability of the Class
27                         Vehicles generally, while purposefully withholding material facts from Plaintiff
28                         that contradicted these representations.

                                                          88
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 92 of 101




 1                    In failing to disclose the Suspension Defect and its associated safety risks and repair
 2   costs, Tesla has knowingly and intentionally concealed material facts and breached its duty to disclose.
 3                    The facts Tesla concealed or did not disclose to Plaintiff and the Class Members are
 4   material because a reasonable consumer would have considered them to be important in deciding
 5   whether to purchase the Class Vehicles or pay a lesser price. Had Plaintiff and the Class known the
 6   Class Vehicles were defective, they would not have purchased the Class Vehicles or would have paid
 7   less for them.
 8                    Plaintiff provided Tesla with notice of its violations of the CLRA pursuant to California
 9   Civil Code § 1782(a) on November 20, 2020.
10                    Tesla’s fraudulent and deceptive business practices proximately caused injuries to
11   Plaintiff and the other Class members.
12                    Therefore, Plaintiff and the other Class Members seek relief only equitable relief under
13   the CLRA, at this time..
14                                                    COUNT III
15                VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
16                                        (Cal. Bus. & Prof. Code § 17200)
17                (On Behalf of the Nationwide Class or, Alternatively, the California Class)
18                    Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
19   as though fully set forth at length herein.
20                    Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
21   Nationwide Class and the California Class.
22                    The California Unfair Competition Law (“UCL”) prohibits acts of “unfair competition,”
23   including any “unlawful, unfair or fraudulent business act or practice” and “unfair, deceptive, untrue or
24   misleading advertising.” Cal. Bus. & Prof. Code § 17200.
25                    Tesla has engaged in unfair competition and unfair, unlawful, or fraudulent business
26   practices by the conduct, statements, and omissions described above, and by knowingly and
27   intentionally concealing from Plaintiff and other Class Members that the Class Vehicles suffer from the
28   Suspension Defect (and the costs, safety risks, and diminished value of the vehicles as a result of these

                                                           89
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 93 of 101




 1   problems). Tesla should have disclosed this information because it was in a superior position to know
 2   the true facts related to the Suspension Defect, and Plaintiff and Class Members could not have been
 3   reasonably expected to learn about or discover these true facts.
 4                  The Suspension Defect constitutes a safety issue triggering Tesla’s duty to disclose.
 5                  By its acts and practices, Tesla has deceived Plaintiff and is likely to have deceived the
 6   public. In failing to disclose the Suspension Defect and suppressing other material facts from Plaintiff
 7   and other Class members, Tesla breached its duty to disclose these facts, violated the UCL, and caused
 8   injuries to Plaintiff and the Class members. Tesla’s omissions and acts of concealment pertained to
 9   information material to Plaintiff and other Class members, as it would have been to all reasonable
10   consumers.
11                  The injuries Plaintiff and the Class Members suffered greatly outweigh any potential
12   countervailing benefit to consumers or to competition, and they are not injuries that Plaintiff and the
13   Class Members could or should have reasonably avoided.
14                  Tesla’s acts and practices are unlawful because they violate California Civil Code
15   §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code § 2313.
16                  Plaintiff seeks to enjoin Tesla from further unlawful, unfair, and/or fraudulent acts or
17   practices, to obtain restitutionary disgorgement of all monies and revenues Tesla has generated as a
18   result of such practices, and all other relief allowed under California Business & Professions Code
19   § 17200.
20                  Plaintiff and the Class members are entitled to seek equitable relief because monetary
21   damages are an inadequate remedy. Indeed, as described herein, the Suspension Defect poses a threat to
22   the health and safety of drivers of the Class Vehicles and Tesla has failed to notify its customers of these
23   dangers. On information and belief, the Suspension Defect is latent in thousands of Class Vehicles. As
24   such, monetary damages are insufficient to remedy the health and safety risks that the Suspension Defect
25   poses to drivers of the Class vehicles and the general public.
26
27
28

                                                         90
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 94 of 101




 1                                                    COUNT IV
 2                      VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
 3                                    (Cal. Bus. & Prof. Code § 17500, et seq.)
 4                (On Behalf of the Nationwide Class or, Alternatively, the California Class)
 5                   Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
 6   as though fully set forth at length herein.
 7                   Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
 8   Nationwide Class and the California Class.
 9                   California Business & Professions Code § 17500 states: “It is unlawful for any . . .
10   corporation . . . with intent directly or indirectly to dispose of real or personal property . . . to induce the
11   public to enter into any obligation relating thereto, to make or disseminate or cause to be made or
12   disseminated . . . from this state before the public in any state, in any newspaper or other publication, or
13   any advertising device, . . . or in any other manner or means whatever, including over the Internet, any
14   statement . . . which is untrue or misleading, and which is known, or which by the exercise of reasonable
15   care should be known, to be untrue or misleading.
16                   Tesla caused to be made or disseminated through California and the United States,
17   through advertising, marketing and other publications, statements that were untrue or misleading, and
18   which were known, or which by the exercise of reasonable care Tesla should have known to be untrue
19   and misleading to consumers, including Plaintiff and other Class members.
20                   Tesla has violated section 17500 because its misrepresentations and omissions regarding
21   the safety, reliability, and functionality of the Class Vehicles were material and likely to deceive a
22   reasonable consumer.
23                   Plaintiff and the other Class Members have suffered injuries in fact, including the loss of
24   money or property, resulting from Tesla’s unfair, unlawful, and/or deceptive practices. In purchasing or
25   leasing their Class Vehicles, Plaintiff and the other Class Members relied on Tesla’s misrepresentations
26   and/or omissions with respect to the Class Vehicles’ safety and reliability. Tesla’s representations were
27   untrue because it distributed the Class Vehicles with the Defect. Had Plaintiff and the other Class
28   Members known this, they would not have purchased or leased the Class Vehicles or would not have

                                                            91
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 95 of 101




 1   paid as much for them. Accordingly, Plaintiff and the other Class Members did not receive the benefit of
 2   their bargain.
 3                    All of the wrongful conduct alleged herein occurred, and continues to occur, in the
 4   conduct of Tesla’s business. Tesla’s wrongful conduct is part of a pattern or generalized course of
 5   conduct that is still perpetuated and repeated, both in the state of California and nationwide.
 6                    Plaintiff, individually and on behalf of the other Class Members, request that the Court
 7   enter such orders or judgments as may be necessary to enjoin Tesla from continuing its unfair, unlawful,
 8   and/or deceptive practices, and restore to Plaintiff and the other Class Members any money Tesla
 9   acquired by unfair competition, including restitution and/or restitutionary disgorgement, and for such
10   other relief set forth below.
11                                                    COUNT V
12                                     BREACH OF IMPLIED WARRANTY
13                                              (Cal. Com. Code § 231)
14                (On Behalf of the Nationwide Class or, Alternatively, the California Class)
15                    Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
16   as though fully set forth at length herein.
17                    Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
18   Nationwide Class and the California Class.
19                    Tesla was at all relevant times the manufacturer, distributor, warrantor, and/or seller of
20   the Model S and Model X. Tesla knew or had reason to know of the specific use for which the Model S
21   and Model X vehicles were purchased.
22                    Tesla provided Plaintiff and the other Class Members with an implied warranty that the
23   Class Vehicles, and any parts thereof, are merchantable and fit for the ordinary purposes for which they
24   were sold. However, these vehicles are not fit for their ordinary purpose of providing reasonably
25   reliable and safe transportation at the time of sale or thereafter because the Suspension Defect can
26   manifest and result in a sudden and unexpected loss of steering control.
27                    Therefore, the Class Vehicles are not fit for their particular purpose of providing safe and
28   reliable transportation.

                                                           92
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 96 of 101




 1                    Tesla impliedly warranted that the Class Vehicles were of merchantable quality and fit
 2   for such use. This implied warranty included, among other things: (i) a warranty that the vehicles Tesla
 3   manufactured, supplied, distributed, and/or sold were safe and reliable for providing transportation, and
 4   would not experience premature and catastrophic failure; and (ii) a warranty that the Class Vehicles
 5   would be fit for their intended use while being operated.
 6                    Contrary to the applicable implied warranties, the Class Vehicles at the time of sale and
 7   thereafter were not fit for their ordinary and intended purpose of providing Plaintiff and the other Class
 8   Members with reliable, durable, and safe transportation. Instead, the Class Vehicles suffer from the
 9   Suspension Defect.
10                    Tesla’s actions, as complained of herein, breached the implied warranty that the Class
11   Vehicles were of merchantable quality and fit for such use.
12                    After Plaintiff received the injuries complained of herein, notice was given by Plaintiff to
13   Defendant, by direct communication with Tesla as well as by the filing of this lawsuit in the time and in
14   the manner and in the form prescribed by law, of the breach of said implied warranty.
15                    As a legal and proximate result of the breach of said implied warranty, Plaintiff sustained
16   the damages herein set forth.
17                    Plaintiff and Class Members are, therefore, entitled to damages in an amount to be proven
18   at the time of trial.
19                                                    COUNT VI
20                                    BREACH OF EXPRESS WARRANTY
21                                             (Cal. Com. Code § 2313)
22          (On Behalf of the Nationwide Class or, Alternatively, on behalf of the California Class)
23                    Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
24   as though fully set forth at length herein.
25                    Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
26   Nationwide Class and the California Class.
27
28

                                                           93
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 97 of 101




 1                  Tesla provided all purchasers and lessees of the Class Vehicles with the express
 2   warranties described herein, which became part of the basis of the parties’ bargain. Accordingly,
 3   Tesla’s warranties are express warranties under state law.
 4                  In the course of selling its new vehicles, Tesla expressly warranted in writing that its
 5   vehicles were covered by a New Vehicle Limited Warranty (or “Basic Vehicle Limited Warranty”) that
 6   provided: “the Basic Vehicle Limited Warranty covers the repair or replacement necessary to correct
 7   defects in the materials or workmanship of any parts manufactured or supplied by Tesla that occur under
 8   normal use for a period of 4 years or 50,000 miles (80,000 km), whichever comes first.”
 9                  In the course of selling its vehicles, Tesla expressly warranted in writing that its used
10   vehicles with less than 50,000 miles on their odometers were covered by the Used Vehicle Limited
11   Warranty that covers the repair or replacement necessary to correct defect in the materials or
12   workmanship of any parts manufactured or supplied by Tesla that occur under normal use for a period of
13   4 years or 50,000 miles, whichever came first.
14                  In the course of selling its used vehicles, Tesla expressly warranted in writing that its
15   used vehicles with more than 50,000 miles on their odometers were covered by the Used Vehicle
16   Limited Warranty that covers the repair or replacement necessary to correct defect in the materials or
17   workmanship of any parts manufactured or supplied by Tesla that occur under normal use for a period of
18   2 year or 100,000-miles, whichever came first.
19                  On information and belief, in the course of selling its used vehicles, Tesla expressly
20   warranted that all used vehicles sold on or after October 15, 2020, were covered by a Used Vehicle
21   Limited Warranty that covers the repair or replacement necessary to correct defects in the materials or
22   workmanship of any parts manufactured or supplied by Tesla that occur under normal use for a period of
23   1 year or 10,000 miles (whichever comes first), starting from (1) the expiration date and mileage of the
24   original 4 year/50,000 mile Basic Vehicle Limited Warranty (if any), or (2) if the original 4 year/50,000
25   mile Basic Vehicle Limited Warranty has already expired or is no longer in effect, the date and mileage
26   on the vehicle’s odometer at the time of Tesla’s delivery of the used vehicle.
27                  Tesla distributed the defective parts causing the Suspension Defect in the Class Vehicles,
28   and said parts are covered by Tesla’s warranties granted to all Class Vehicle purchasers and lessors.

                                                         94
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 98 of 101




 1                  Tesla breached these warranties by selling and leasing Class Vehicles with the
 2   Suspension Defect, requiring repair or replacement within the applicable warranty periods, and refusing
 3   to honor the warranties by providing free repairs or replacements during the applicable warranty periods.
 4                  Plaintiff notified Tesla of its breach within a reasonable time, and/or were not required to
 5   do so because affording Tesla a reasonable opportunity to cure its breaches would have been futile.
 6   Tesla also knew about the Defect but chose instead to conceal it to avoid complying with its warranty
 7   obligations.
 8                  As a direct and proximate cause of Tesla’s breach, Plaintiff and the other Class Members
 9   bought or leased Class Vehicles they otherwise would not have, overpaid for the Class Vehicles, did not
10   receive the benefit of their bargain, and their Class Vehicles suffered a diminution in value. Plaintiff
11   and the Class Members have incurred and will continue to incur costs related to the Suspension Defect’s
12   diagnosis and repair.
13                  Any attempt to disclaim or limit these express warranties vis-à-vis consumers is
14   unconscionable and unenforceable under the circumstances here. Specifically, Tesla’s warranty
15   limitations are unenforceable because it knowingly sold a defective product without giving notice of the
16   Suspension Defect to Plaintiff or the Class.
17                  The time limits contained in Tesla’s warranty period were also unconscionable and
18   inadequate to protect Plaintiff and Class Members. Among other things, Plaintiff and Class Members
19   had no meaningful choice in determining these time limitations, the terms of which unreasonably
20   favored Tesla. A gross disparity in bargaining power existed between Tesla and the Class Members
21   because Tesla knew or should have known that the Class Vehicles were defective at the time of sale and
22   would fail well before their useful lives.
23                  Plaintiff and the Class Members have complied with all obligations under the warranty,
24   or otherwise have been excused from performance of said obligations as a result of Tesla’s conduct.
25
26
27
28

                                                         95
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 99 of 101




 1                                                  COUNT VII
 2                        BREACH OF CONTRACT/COMMON LAW WARRANTY
 3                                             (Under California Law)
 4                (On Behalf of the Nationwide Class or, Alternatively, the California Class)
 5                  Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
 6   as though fully set forth at length herein.
 7                  Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
 8   Nationwide Class and the California Class.
 9                  Tesla was at all relevant times the manufacturer, distributor, warrantor, and/or seller of
10   the Class Vehicles. Tesla knew or had reason to know of the specific use for which Plaintiff and the
11   Class purchased the Class Vehicles.
12                  Tesla provided Plaintiff and the Class Members with an implied warranty that the Class
13   Vehicles and any parts thereof are merchantable and fit for the ordinary purposes for which they were
14   sold. However, the Class Vehicles are not fit for their ordinary purpose of providing reasonably reliable
15   and safe transportation at the time of sale or thereafter because, inter alia, the Class Vehicles suffered
16   from a Suspension Defect at the time of sale. Therefore, the Class Vehicles are not fit for their particular
17   purpose of providing safe and reliable transportation.
18                  Tesla impliedly warranted that the Class Vehicles were of merchantable quality and fit
19   for such use. This implied warranty included, among other things: (i) a warranty that the Class Vehicles
20   were manufactured, supplied, distributed, and/or sold by Tesla were safe and reliable for the purpose for
21   which they were installed in the vehicles; and (ii) a warranty that the Class Vehicles would be fit for
22   their intended use while being operated.
23                  Contrary to the applicable implied warranties, the Class Vehicles at the time of sale and
24   thereafter were not fit for their ordinary and intended purpose of providing Plaintiff and the other Class
25   Members with reliable, durable, and safe transportation. Instead, the Class Vehicles suffer from the
26   Suspension Defect.
27                  Tesla’s actions, as complained of herein, breached the implied warranty that the Class
28   Vehicles were of merchantable quality and fit for such use.

                                                          96
     Class Action Complaint
     Case No.
                 Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 100 of 101




 1                                                     COUNT VIII
 2                            COMMON LAW FRAUDULENT CONCEALMENT
 3                                               (Under California Law)
 4                 (On Behalf of the Nationwide Class or Alternatively, the California Class)
 5                  Plaintiff and the Class incorporate by reference each preceding and succeeding paragraph
 6   as though fully set forth at length herein.
 7                  Plaintiff brings this claim on behalf of himself and on behalf of the Members of the
 8   Nationwide Class and the California Class.
 9                  Tesla made material omissions concerning a presently existing or past fact. For example,
10   Tesla did not fully and truthfully disclose to their customers the true nature of the inherent defect of the
11   Class Vehicles, which was not readily discoverable until years later. As a result, Plaintiff and the other
12   Class Members were fraudulently induced to lease and/or purchase the Class Vehicles with the said
13   defect and all of the resultant problems.
14                  Tesla made these representations with knowledge of their falsity, and with the intent that
15   Plaintiff and the Class Members rely on them.
16                  Plaintiff and the Class Members reasonably relied on these omissions and suffered
17   damages as a result.
18                                        X        PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff, individually and on behalf of all members of the Class similarly
20   situated, respectfully request that this Court:
21          A.      determine that the claims alleged herein may be maintained as a class action under Rule
22                  23 of the Federal Rules of Civil Procedure and issue an order certifying one or more
23                  Classes as defined above;
24          B.      appoint Plaintiff as the representatives of the Class(es) and their counsel as Class counsel;
25          C.      award all actual, general, special, incidental, statutory, punitive, and consequential
26                  damages and restitution to which Plaintiff and the Class Members are entitled, except that
27                  as to Plaintiff’s cause of action for violation of the Consumer Legal Remedies Act,
28                  Plaintiff seeks only equitable relief at this time;

                                                           97
     Class Action Complaint
     Case No.
                Case 4:20-cv-08208 Document 1 Filed 11/20/20 Page 101 of 101




 1         D.      award pre-judgment and post-judgment interest on such monetary relief;
 2         E.      grant appropriate injunctive and/or declaratory relief and public injunctive relief,
 3                 including, without limitation, an order that requires Tesla to repair, recall, and/or replace
 4                 the defective suspension components of the Class Vehicles and to extend the applicable
 5                 warranties to a reasonable period of time, or, at a minimum, to provide Plaintiff and Class
 6                 Members with appropriate curative notice regarding the existence of the Suspension
 7                 Defect;
 8         F.      award reasonable attorneys’ fees and costs; and
 9         G.      grant such further relief that this Court deems appropriate.
10   Dated: November 20, 2020                             Respectfully submitted,
11                                                        MCCUNE WRIGHT AREVALO, LLP
                                                  By:   /s/ David C. Wright
12                                                        David C. Wright
13                                                        Richard D. McCune, State Bar No. 132124
                                                          rdm@mccunewright.com
14                                                        David C. Wright, State Bar No. 177468
                                                          dcw@mccunewright.com
15                                                        Steven A. Haskins, State Bar No. 238865
                                                          sah@mccunewright.com
16                                                        Mark I. Richards, State Bar No. 321252
                                                          mir@mccunewright.com
17                                                        MCCUNE WRIGHT AREVALO LLP
                                                          3281 Guasti Road, Suite 100
18                                                        Ontario, California 91761
                                                          Telephone: (909) 557-1250
19                                                        Facsimile: (909) 557-1275
20
                                                          Counsel for Plaintiff and the Putative Class
21
22                                              JURY DEMAND
23         Plaintiff hereby demands a trial by jury on all issues so triable.
24   Dated: November 20, 2020                     Respectfully submitted,
25                                                        MCCUNE WRIGHT AREVALO, LLP
                                                  By:   /s/ David C. Wright
26                                                        David C. Wright
27                                                        Counsel for Plaintiff and the Putative Class
28

                                                         98
     Class Action Complaint
     Case No.
